CaSe 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 1 Of 75

Fiii in this information to identify your case:

United States Bankruptcy Court for the: `

Southern District of Indiana

Case number (/fknawn): Chapter you are filing under:
Chapier 7
Chapter 11
Chapter 12

g Chapter13 ij Checi< if this is an

amended filing

Official Form 101
Vo|untary Petition for individuals Fi|ing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing aione. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, it a form asks, "Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separateiy, the form uses Debtor 1 and
Debfor2to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in ali of the forms.

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m identity Yourse|f

 

 

 

About Debtor 1: About Debtor 2 (Spouse On|y in a Joint Case):
1. Your full name
Write the name that is on your
government-issued picture `_James _
identification (for example, F"St name F"S' name
your driver's license or D-
passpori). Middie name Middie name
Pearce

Bring your picture
identification to your meeting '-35\ name '-ast name
with the trustee.

 

sumx (sr., Jr., ii, iii) suffix (sr., Jr.. ii. iii)
2. Ai| other names you
have used in the last 8
years
include your married or
maiden names.
3. Oniy the last 4 digits of
your Social Security xxx _ xx _ 9__ O_ 1_ _2__ XXX _ XX _ _ ___ _ _
number or federal oR oR
individual Taxpayer
identification number 9 ><>< - ><>< -_ _ _ _ 9 XX - ><X -_ _ _ _
(iT|N)

Officiai Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 1

CaSe 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 2 Of 75

4. Any business names
and Empioyer
identification Numbers
(E|N) you have used in
the last 8 years

include trade names and
doing business as names

s. Where you live

e. Why you are choosing
this district to file for
bankruptcy

Officiai Form 101

About Debtor 1:

-i have not used any business names or EiNs.

About Debtor 2 (Spouse On|y in a Joint Case):

|:]i have not used any business names or EiNs.

 

 

Business name

Business name

 

 

Business name

Business name

 

 

 

 

 

 

 

 

 

 

 

E|N E|N
EiN EiN
lf Debtor 2 lives at a different address:
163 S Church St
Number Street Number Street l
i
Poseyville iN 47633
City State ZiP Code City State ZiP Code
Posey County
County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

if Debtor 2‘s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State Z|P Code City Siafe Z|P COdO
Check one.' Check one:

Over the last 180 days before filing this petitionl l
have lived in this district longer than in any other
district.

|:| | have another reason. Expiain.

(see 28 u.s.c. § 1408.)

Vo|untary Petlt|on for individuals Fi|ing for Bankruptcy

m Over the last 180 days before filing this petition, i
have lived in this district longer than in any other
district.

|:]| have another reason. Expiain.
(See 28 U.S.C. § 1408.)

page 2

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 3 Of 75

m Teil the Court About Your Bankruptcy Case

7. The chapter of the Check one. (For a brief description of each, see Notlce Fiequired by 11 U.S.C. § 342(b) for individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file ,,
under -Chapter 7
|:l Chapter 1 1
l:| Chapter 12
E Chapter 13

a. How you will pay the fee -l will pay the entire fee when | file my petition. Please check with the cierk’s office in your
local court for more details about how you may pay. Typicaiiyl if you are paying the fee
yourse|f, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your behaif, your attorney may pay With a credit card or check
with a pre-printed address.

[:|| need to pay the fee in installments. if you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in installments (Officiai Form 103A).

l:|i request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By |aw, a judge mayl but is not required to, Waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Appllcation to Have the
Chapter 7 Filing Fee Waived (Officiai Form 103B) and file it with your petition.

9. Have you filed for -,, l
bankruptcy within the - 0

 

 

 

last 8 years? mea District When Case number
District When Case number
District When Case number

10. Are any bankruptcy NO

cases pending or being

filed by a spouse who is l:|YeS»
not filing this case with

you, or by a business

 

 

 

 

panner, or by an Debtor Re|ationship to you
afflllaie? District _ _ When _ Case number, if known
Debtor Reiationship to you
District When Case number, if known_
11- DO _you rer;t your |:]No. Go to line 12.
res'dence' -Yes. Has your landlord obtained an eviction judgment against you?

-No. co to line 12.

|:lYes. Fiil out initial StatementAbout an Eviction JudgmentAga/nst You (Form 101A) and me it with
this bankruptcy petition.

Official Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 3

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 4 01 75

m Report About Any Businesses You Own as a So|e Proprietor

 

12. Are you a sole proprietor |Z| NO, GO to pan 4_

of any fuii- or part-time
business? 1___1 Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individuai, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition. City Sta[e z-";~(Hje_-

 

Name of business |i any

 

Number Street

 

 

Check the appropriate box to describe your business.'

1:1 Heaith Care Business (as defined in 11 U.S.C. § 101(27A))
1:] Singie Asset Reai Estate (as defined in 11 U.S.C. § 101(51B))
1:| Stockbroker (as defined in 11 U.S.C. § 101(53A))

|:1 Commodity Broker (as defined in 11 U.S.C. § 101(6))

1:1 None of the above

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines if you indicate that you are a small business debtorl you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

13. Are you filing under
Chapter 11 of the

Bankruptcy Code and _ .
are you a small business any of these documents do not existI follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor’?

, _ , -No. l am not filing under Chapter 11.
For a definition of small
business debtori 399 m No. l am filing under Chapter 11, but i am NOT a small business debtor according to the definition in
11 U-S-C- § 101(51D)- the Bankruptcy Code.

I:|Yes. l am filing under Chapter 11 and i am a small business debtor according to the dennition in the
Bankruptcy Code.

m Report it You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

14. Do you own or have any iJjNO
property that poses or is "
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
ip|:r’::g:§t;h::t::§g:? if immediate attention is needed, why is it needed?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs ?

1 :Yes. What is the hazard?

Where is the property?

Official Form 101 Vo|untary Petition for individuals Fiiing for Bankruptcy page 4

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 5 01 75

m Expiain Your Efforts to Fieceive a Briefing About Credit Counse|ing

 

15. Tei| the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to fi|e.

if you file anywayl the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Ofiiciai Form 101

About Debtor 1:

You must check one.'

i received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and i received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

|:l l received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but i do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

l:l | certify that l asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement. attach a separate sheet explaining
what efforts you made to obtain the briefing, Why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing Within 30 days after you tiie.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

jj i am not required to receive a briefing about

credit counseling because ot:

l:j lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

|:l Disabiiity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after i

reasonably tried to do so.

l:l Active duty. i am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for Waiver of credit counseling with the court.

Vo|untary Petition for individuals Fi|ing for Bankruptcy

About Debtor 2 (Spouse On|y in a Joint Case):

You must check one:

|:l i received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, and i received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

l:l l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but i do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

m l certify that i asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 130-day temporary waiver of the
requirement. attach a separate sheet explaining
what efforts you made to obtain the briefing, Why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briehng before you filed for bankruptcy.

ifthe court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along With a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

l:| l am not required to receive a briefing about
credit counseling because of:

|:I |ncapacity. i have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

|:I Disabiiity. i\lly physical disability causes me
to be unable to participate in a
briefing in person, by phonel or
through the internet, even after l

reasonably tried to do so.

l:l Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counselingl you must file a
motion for waiver of credit counseling with the court.

page 5

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 6 01 75

mnswer These Questions for Reporting Purposes

16. What kind of debts do

you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

excluded and

administrative expenses

are paid that funds will be

available for distribution
to unsecured creditors?

18. How many creditors do

you estimate that you

owe?

19. How much do you

estimate your assets to

be worth?

20. How much do you

estimate your liabilities

to be?

Part 7: Sign Below

For you

Officiai Form 101

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a persona|, family, or household purpose."

i:i No. co to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

i:i No. Go to line 160.
i:i Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

i:i No. i am not filing under Chapter 7. Go to line 18.

Yes. i am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

No
|:I Yes

E:/] 1-49 : 1,000-5,000 ; 25,001-50,000

[:I 50-99 = 5,001-10,000 = 50,001-100,000
[:]100-199 _, 10,001-25,000 _ More than 100.000

I:] 200-999

iEI $0-$50,000 _ $1,000,001-$10 million ; $500,000,001-$1 billion

ii

= $1,000,000,001-$10 billiOn
$10,000,000,001-$50 billion
_ More than $50 billion

I:i $50,001-$100,000
i:i $100,001-$500,000
l:l $500,001-$1 million

_ $10,000,001-$50 million
= $50,000,001-$100 million
,_ $100,000,001-$500 million

_ $500,000,001-$1 billion
$1,000,000,001-$10 billion
$10.000,000,001-$50 billion
More than $50 billion

_ $1,000,001-$10 million
$10,000,001-$50 million
$50,000,001-$100 million
_ $100,000,001-$500 million

[:| $0-$50,000

i:i $50,001-$100,000
121 $100,001-$500,000
El $500,001-$1 million

ll il

 

 

 

 

l|i||

l have examined this petition, and i declare under penalty of perjury that the information provided is true and
correct.

|fi have chosen to file under Chapter 7, | am aware that l may proceed, if eligibie, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed
under Chapter 7.

if no attorney represents me and i did not pay or agree to pay someone who is not an attorney to help me fill out
this document, i have obtained and read the notice required by 11 U.S.C. § 342(b).

i request relief in accordance With the chapter of title 11. United States Code, specified in this petition.

i understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

X /s/James D. Pearce X
Signature of Debtor 1 Signature of Debtor 2
Executed on 03/15/2019 Executed on
lle / DD /YYYY lvllvl l DD /YYYY

Vo|untary Petition for individuals Fi|ing for Bankruptcy page 6

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 7 01 75

For your attorney, if you are
represented by one

if you are not represented
by an attorney, you do not
need to file this page.

Officiai Form 101

ll the attorney for the debtor(s) named in this petition, declare that i have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11l 12. or 13 of title 11. United States Code, and have explained the relief
available under each chapter for which the person is eiigibie. i also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

X /s/ James Wiesneth, Jr.

Date 03/15/2019

 

Signature of Attorney for Debtor

James Wiesneth, Jr.
Printed name

Wiesneth Law Offices, P.C.
Firm name

PO Box 3148

Number Street

MM / DD /YYYY

 

 

 

 

Terre Haute |N 47803
City Staie ZiP Code

Con,act phone 812-234-4300 Ema" address jrw@Wiesnethiaw.com
24048-84 |N

Bar number mate

Vo|untary Petition for individuals Fi|ing for Bankruptcy

page 7

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 8 01 75

Fi|i in this information to identify your case:

 

James D. Pearce

 

 

Debtor 1

First Name Middie Name Lasl Name
Debtor 2 _
(Spouse. if filing) Firsl Name Middie Name Lasl Name

United States Bankruptcy Court for the: Southern District of indiana

Case number 5 CheCk if this iS an
ilfl<nowm amended filing

Officiai Form 1068um
Summary of Your Assets and Liabi|ities and Certain Statisticai information 12/15

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information. Fi|| out ali of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize Your Assets

 

 

Your assets
Vaiue of what you own

1. Scheduie A/B.' Property (Ofncial Form 106AlB)

 

1a. Copy line 55, Total real estate, from Scheduie A/B ........................................................................................................ $ 0'00
1b. Copy line 62. Total personal property, from Scheduie A/B $7.900.00
1c. Copy line 63, Total of ali property on Scheduie A/B $7 900-00

 

 

 

Summarize Your Liabi|ities

 

Your liabilities
Amount you owe

2. Scheduie D: Creditors Who Have Ciaims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Co|umn A, Amount of claim, at the bottom of the last page of Part 1 of Scheduie D ............ $ MO_
3. Scheduie E/F: Creditors Who Have Unsecured Ciaims (Official Form 106ElF) z 400 00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Scheduie E/F ........................................... $ ' '
3b. Copy the total claims from Part 2 (nonprlorlty unsecured cialms) from |lne 610f$cheduie E/F + $1 17|509.48
Your total liabilities $ M_
m Summarize Your income and Expenses
4. Scheduie l.' Your income (Official Form 106|) 4 106
Copy your combined monthly income from line 12 of Scheduie l ........................................................................................ $ --'_--'82_
5. Scheduie J.‘ Your Expenses (Official Form 106J)
$ 4,1 45.00

Copy your monthly expenses from line 220 of Scheduie J ..................................................................................................

Officiai Form 1068um Summary of Your Assets and Liabi|ities and Certain Statisticai information page 1 of 2

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 9 01 75

James D. Pearce
Debtor 1 Case number (i/lniown)
Flrst Name Middie Name Lasl Name

 

mAnswer These Questions for Administrative and Statisticai Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personall
famiiy, or household purpose." 11 U.S.C. § 101(8). Fii| out lines 8-99 for statistical purposes. 28 U.S.C. § 159.

cl Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Officiai
Form 122A-1 Line 11; oR, Form 1225 Line 11; oR, l=onn 1220-1 l_ine 14. $ 21483-05

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Scheduie E/F:

 

Total claim
From Part 4 on Scheduie E/F, copy the foilowing:

_ _ _ , 0.00

9a Domestlc support obligations (Copy line 6a.) 5
. , 1,400.00

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) 5
. . . . . . . 0.00

9c. Ciaims for death or personal injury while you were intoxicated. (Copy line 60.) 5.
. t 0.00

9d. Student ioans. (Copy line 6f.) h
9e. Obiigations arising out of a separation agreement or divorce that you did not report as 5 0-00

priority ciaims. (Copy line 69.)

. . . . . 0.00

9f. Debts to pension or pront-sharlng plans, and other similar debts. (Copy line 6h.) + !l`»

99. Tota|. Add lines 9a through 9f. s 1 ’400'00

 

 

 

Officiai Form 1063um Summary of Your Assets and Liabi|ities and Certain Statisticai information page 2 of 2

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 10 01 75

Fiii in this information to identify your case and this tiling:

James D. Pearce

First Name _ _ Middie Name Lasl Name

Debtor 1

Debtor 2
(Spouse, if liilng) Flrsi Name Middie Name Lasi Name

 

United States Bankruptcy Court for the: Southern District of indiana

Case number

 

i:i Check if this is an
amended filing

 

 

Officiai Form 106A/B
Scheduie A/B: Property tons

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possibie. if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

mDescribe Each Fiesidence, Buiiding, Landl or Other Rea| Estate You Own or Have an interest in

1. Do you own or have any legal or equitable interest in any residence, building, |and, or similar property?

No. Go to Part 2.

 

 

 

 

 

 

i:i Yes. Where is the ro ert ? -
p p y What ls the property? Check all that app|y' Do not deduct secured claims or exemptionsl Put
i:l Singie-family home the amount of any secured claims on Scheduie D:
1 1 . . . . Creditors Who Have Ciaims Secured by Property.'
‘ ' _ _ . _ i:i Duplex or multi-unlt building
Street address. lf available, or other description ' _ _
I:I Condomlnlum or cooperative Current value of the Current value of the
i:i Manufactured or mobile home entire property? P°m°n you OWn?
-_ _ l:i Land $ t
|:| |n_vestmem property Describe the nature of your ownership
City _State Z|p Code ' i:| T'me$hare interest (such as fee simp|e, te_nancy by
I:l Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
m Debtor 1 only i:i Check if this is community property
County _ _ _ ' i:iDebtor 2 only
EDebtor 1 and Debtor 2 only
i:iAt least one of the debtors and another
Other information you wish to add about this item, such as local
property identification number:
lf you Own cr have more than one’ hst here: What is the property? Check a" that app|y' Do not deduct secured claims or exemptionsl Put
E| Singie-family home the amount of any secured claims on Scheduie D:
1_2_ ` l l d l _ m Dup|ex or multi_unit building Creditors Who Have Ciaims Secured by Property.
Street address, if available, or other description _ _ _
Condomlnlum Of COOP@'allVe Current value of the Current value of the
cl Manufactured or mobile home entire PrOPeriy? p0l'ti0n you 0Wn?
i;| Land $ $.,
i;l investment property
City_ SE€- z|P Code Tlmeshare _Describe the nature of_your ownership
I;] Other interest (such as fee simpie, tenancy by

the entireties, or a life estate), if known.
Who has an interest in the property? check one.
UDebtor 1 only

m Debtor 2 only

i:|Debtor 1 and Debtor 2 only i:iCheck if this is community property
l;iAt least orie of the debtors and another (See instructions)

County _

Other information you wish to add about this item, such as local
property identification number:

page 1 of j_O_

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 11 0175

1 What is the property? check ali that apply.
i:i Singie-family home

i:i Dup|ex or mulll-unit building

ij Condomlnlum or cooperative

i:i Manufactured or mobile home

Do not deduct secured claims or exemptionsl Put
the amount of any secured claims on Scheduie D:
_ _ _ _ Creditors Who Have Ciaims Secured by Property.
Street address. if available, or other description
Current value of the Current value of the
entire property? portion you own?

 

 

 

 

 

' _ _ ij l_and $ $

i:i investment property ' _

City grate Z|p Code |:| Timeshare _Describe the nature of_your ownership
m interest (such as fee slmpie, tenancy by

Other .._ _ the entireties, or a life estate), if known.

Who has an interest in the property? Check one. _ - -
i:i Debtor 1 only

County

i:iDebtor 2 only
i:iDebtor 1 and Debtor 2 only
i:iAt least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

i:i Check if this is community property
(see instructions)

 

2. Add the dollar value of the portion you own for all of your entries from Part1, including any entries for pages $ ()_OO

 

 

 

you have attached for Part 1. Write that number here. ...................................................................................... ')

m Describe Your Vehic|es

Do you own, |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Scheduie G.' Executory Contracts and Unexpl'red Leases.

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

i:i No
Yes
3_1. Make: lSUZU Who has an interest in the property? Check one. Do not deduc\ Secured mims m exemplions_ Put
the amount of any secured claims on Scheduie D:
Model.' Rodeo Debt°r 1 only Creditors Who Have Ciaims Secured by Property.
. 1996 lIi Debtor 2 eniy
Yeal- _ Current value of the Current value of the

Approximate mileage: _135»000

Other information:
:Condltion: Good; Located at 163 S Church St, l
EPoseyville iN 47633 - included With loan with
Springieaf- monthly payment listed on that loan-
exwife sold to someone without a titie- Was
awarded to him through divorce btlt she

if you own or have more than one, describe here:

3_2_ i\l|ake: Ford
Modei: F150
Year: 1997 _

Approximate mileage: _E5£00

Other information:
i`Condition: Good;`Located at 163 S Church St,
iPoseyviile lN 47633

m Debtor 1 and Debtor 2 only
i:iAt least one of the debtors and another

EiCheck if this is community property (see
instructions)

Who has an interest in the property? Check one.

Debtor 1 only

i:i Debtor 2 only

Ei Debtor 1 and Debtor 2 only

ijAt least one of the debtors and another

EiCheck if this is community property (see
instructions)

entire property? portion you own?

$1,725.00 $1,725.00

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D:
Creditors Who Have Ciaims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 2,925.00 $2,925.00

 

page 2_ °f _1_[.)

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 12 0175

Make:
Model:

Year:
Approximate mileage:

Other information:

i\llake: _
Model:

Year:

Approximate mileage:

 

Other information:
i_ _

Who has an interest in the property? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

1171Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

12:1 Debtori only
Debtor 2 only
Debtor 1 and Debtor 2 only
At least one of the debtors and another

1272':1Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Scheduie D:
Creditors Who Have Ciaims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Scheduie D:
Creditors Who Have Ciaims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es: Boats, trailers, motors, personal watercraft, fishing vesseis, snowmobiies, motorcycle accessories

r

~.).

l`»'/* No
1222 Yes

4,1` i\llake:
Model:
Year:

Other information:

if you own or have more than one, list here:
4_2_ Make:

Model:

Year:

Other information:
l .

Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ............................................................................................................................ ')

Who has an interest in the property? Check one.

1221Debtor1 only

1221Debtor 2 only

1_2] Debtor 1 and Debtor 2 only

1:At least one of the debtors and another

1751Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

1221Debtor1 only

151 Debtor 2 only

1771Debtor 1 and Debtor 2 only

17_1 At least one of the debtors and another

12221Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Scheduie D:
Creditors Wiio Have Ciaims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D.'
Creditors Who Have Ciaims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

$ 4,650.00

 

 

 

page _ of _

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 13 01 75

m Describe Your Personai and Household items

 

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings

Exampies: Major appliances furniture. |lrlens, china, kilclierlware
Genaral Household Goods & Furnishings
Located at 163 S Church St, Poseyville iN 47633

m No
Yes. Describe. ........

7. E|ectronics

Exampies: Televisions and radios; audio, video, siereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

Genera| Home electronics including TV, computer, phones,

handhe|d computing devices, music and video devices

Located at 163 S Church St, Poseyville lN 47633

m No
-Yes. Describe. ........

8. Co|iectibies of value

Exampies:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections mel'noi'abiliat collectibies

EI NO §Gerierai books, musicI videos, pictures and art in lrani'es, collec|ibies
Yes_ Describe __________ _ Located at 163 S Church St, Poseyville iN 47633
l

9. Equipment for sports and hobbies
Exampies: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry toois; musical instruments

|:] NO l Gonerai sports and hobby equipment
- Located at 163 S Church Si, Poseyville lN 47633
l

Yes. Describe .........
i
i
10. Firearms

Exampies: Pisto|s, rifles, shotguns, ammunition, and related equipment

No
Yes. Describe. .........

1 1 . C|othes

Exampies: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

|:| NO `Generai wearing apparel
Yes_ Describe __________ Located at 163 S Church St, Poseyville iN 47633

12. Jeweiry

Exampies: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heir|oom jewelry, watches, gems,

gold, silver

EiNo

13. Non-farm animals

Exampies: Dogs, cats, birds, horses

ENO

Yes. Describe. .........

14.Any other personal and household items you did not already listl including any health aids you did not list

No
§ Yes. Give specific
information ...............

15 Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here .............

:i.ocated 31163'8 Church Sl,'Pos'eyvi|i'e |N 4?633

EGteneral furs and jewelry
Yes. Describe_ _________ Located at 163 S Church St, Poseyville lN 47633

|,ocateci at 163 S Church St, Poseyville lN 47633

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

$1,500.00

$ 500.00

200.00

3 30.00

$ 200.00

100.00

$ 50.00

$_50.00

_ $ 0.00

|$2,630.00
.__-) '_ _

 

 

page .4_ °fl)

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 14 01 75

m Describe Your Financiai Assets

Do you own or have any legal or equitable interest in any of the foilowing? Current Vaiue of the

portion you own?
Do not deduct secured claims
or exemptions

s 16. Cash
Exampies: i\/loney you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
m No
Yes """" Cash: ....................... $ 20.00

 

 

17. Deposits of money
Exampies: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutionsl if you have multiple accounts with the same institution, list each.

ENo

Yes |nstltution name:

17_1_ Checking account First Bank Acct # xxx8596 - Business Account DBAJaks Property Preservation $ 40()_()0

17.2. Checking account:

 

17.3. Savings account:

 

17.4. Savings account:

 

17.5. Certificates of deposit;

 

17.6. Other financial account

 

17.7. Other financial account:

 

17.8. Other financial account

 

69'596969'59$$%

17.9. Other financial account

 

18. Bonds, mutual funds, or publicly traded stocks
Exampies: Bond funds, investment accounts with brokerage lirms, money market accounts

 

 

 

 

 

 

No
ij Yes ..................
institution or issuer name:
$
$
$
19. Non-pubiiciy traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
m No
Yes. Give specific
information about
them. .
Name of entity: % of ownership:
Jaks Property Preservation - not in operation since 2016 100 % $_UD_|SDDM_
_ _ “f= $
0/° $

 

page 5_ of y

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers' checksl promissory notes, and money orders.
Non-negotiabie instruments are those you cannot transfer to someone by signing or delivering them.

No

EiYes. Give specific
information about
them. ......................

issuer name:

 

Pg 15 of 75

 

21. Retirement or pension accounts
Exampies: interests irl iFiA, ER|SA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No

i:iYes. List each
account separateiy. institution name:
Type of account:

401 (k) or similar pian:

€B

 

Pension pian:

|RA:

 

Retirement account:

9569

 

Keogh:

Additionai account:

'l':)

 

Additionai account:

 

22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company
Exampies.'Agreements with iandlords, prepaid rent, public utilities (eiectric, gas, water), telecommunications
companies, or others

No

ij Yes ........................... institution name or individual:
Electric: ___
Gas: _ _

Heating oii:

 

Rentai unit:

 

Prepaid rents

 

Telephone:

 

Water:

 

Rented lurniture:

Other: _

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

-No

ij Yes ........................... issuer name and description:

mootness/see

4£.§@

¥_€»

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 16 0175

24. interests in an education iRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1). 529A(b), and 529(b)(1).

-No

m Yes """"""""""""""""""" institution name and description. Separately file the records of any interests.11 U.S.C. § 521(0):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit _
No l

i:i Yes. Give specific l
information about them. .. l $0'00

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Exampies: lnternet domain names, websitesl proceeds from royalties and licensing agreements

-No l

i:i Yes. Give specific l
information about them. ._j

_' $0.00

27. Licenses, franchises, and other general intangibles
Exampies: Building permits, exclusive |icenses, cooperative association holdings, liquor licenses, professional licenses

-No |

i:i Yes. Give specific .
information about them. .. $ 0.00
' l

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28.Tax refunds owed to you

i:iNo

Yes Give Specmc information 2019 State tax return. 2019 Federal tax return d l $ Unknown
' ' F : .
about them, including whether - e era
you already filed the returns ' Statef $ 0'00
and the tax years. ...................... | Loca|: $ 0_00

29. Famiiy support
Exampies: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No
i:i Yes. Give specific information. .............

A|imony: $ 0.00
1 Maintenance: $ 0-00

Support: $_0.00

Divorce settlement $ 0-00 _F
| Property settiement: $ 0'00

30. Other amounts someone owes you
Exampies: Unpaid wages, disability insurance payments, disability benefitsl sick pay, vacation pay, workers' compensation,
Social Security benefits; unpaid loans you made to someone else
No

i:i Yes. Give s ecific information ................ l
'° i $ 0.00

page _ of _

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 17 Of 75

31. interests in insurance policies
Examp/es.' Heaith, disability, or life insurance; health savings account (HSA); credit, homeowner‘sl or renter's insurance

-No

l:l Yes. Name the insurance company Company name: Beneficiary:
of each policy and list its valuel

Surrender or refund value:

 

 

 

32. Any interest in property that is due you from someone who has died

lf you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No
l:l Yes. Give specific information.

33. Ciaims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examp/es.' Accidents, employment disputes, insurance claims, or rights to sue

No
[:l Yes. Describe each claim ......................

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

No
l:l Yes. Describe each claim ......................

35. Any financial assets you did not already list

No
l:| Yes. Give specific information ............

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here . ........................................................................... -)

 

$0.00

 

 

 

 

m Describe Any Business-Related Property You 0wn or Have an interest |n. List any real estate in Part1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
|:| Yes. Go to line 38.

38. Accounts receivable or commissions you already earned

m No
l:l Yes. Describe .......

39. Office equipment, turnishings, and supplies

Examp/es: Business-related computers, software, modems, printers, copiers, tax machines, rugs, telephones, desks, chairs, electronic devices

m No
l:l Yes. Describe ....... z

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

page 8_ of y

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

l:l No
l___l Yes. Describe .......

41. inventory

|:l No
l:l Yes. Describe ....... i

42. interests in partnerships or joint ventures

l:lNo

|:l Yes. Describe ....... Name Of entity

% of ownership:

%

 

 

%

 

%

 

43. Customer lists, mailing |ists, or other compilations

l:lNo

l:l Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?

l:l No
\:I Yes. Describe .........

44. Any business-related property you did not already list
l:l No

l:l Yes. Give specific
information ......... _

 

 

 

 

 

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached

for Part 5. Write that number here ................

................................................................................ -)

 

Pg 18 of 75
:$
la
$
$ _
$
$
$
$
$
$
$
$
$ 0.00 _

 

 

 

Describe Any Farm- and Commercia| Fishing-Re|ated Property You Own or Have an interest in.

if you own or have an interest in farmiand, list it in Part1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

No. Go to Part 7.
i:i Yes. Go to line 47.

47. Farm animals
Examp/es: Livestock, poultry, farm-raised fish

m No
|:l Yes ...........................

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

page _9_ of _1_(_)

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 19 01 75

48. Crops-either growing or harvested

1:]No

l:l Yes. Give specific l
information. ............ $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

 

1:1 No
|___l Yes ........................... l
` $
50. Farm and fishing supplies, chemicals, and feed
m No
I:] Yes ........................... `
$
51. Any farm- and commercial fishing-related property you did not already list
\:l No
I:I Yes. Give specific
information. ............. $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0,00
for Part 6. Write that number here ........................................... 9
Describe A|| Property You 0wn or Have an interest in That You Did Not List Above
53. Do you have other property of any kind you did not already iist?
Examp/es: Season tickets, country club membership
m No lGenera| miscellaneous personal property Located al 163 S Church St", Poseyvii|e`|i\i `47633 §
Yes. Give specific ' l
information. ............ § _
i
54. Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. 9 $ 200'00
List the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2 ..................................................................................................................... 9 $ 0'00
56. Part 2: Total vehicles, line 5 $ 4'650'00
57. Part 3: Total personal and household items, line 15 $2’630'00
58. Part 4: Total financial assets, line 36 $ 420'00
59. Part 5: Total business-related property, line 45 $ 0'00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0'00
61. Part 7: Total other property not |isted, line 54 + $ 200-00 _
62.Total personal property. Add lines 56 through 61. $ 71900'00 Copy personal property total 9 + $ 7»900-00
63.Totai of ali property on Scheduie A/B. Add line 55 + line 62. ....................................................................................... $ 7’900'00 _

 

 

 

page l of 2

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 20 01 75

Fili in this information to identify your case:

 

James D. Pearce

 

 

Debtor 1

Firsl Name Middie Name Lasl Name
Debtor 2
(Spouse, if nling) Firsi Name Middie Name Lasi Name

United States Bankruptcy Court for ther Southern District of indiana

Case number l- l `l m CheCk if thlS iS an
(iri<nown) amended filing

 

Officiai Form 106C
Scheduie C: The Property You Ciaim as Exempt 4/16

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Scheduie A/B.' Properi‘y(Officia| Form 106AlB) as your source, list the property that you claim as exempt. lf more
space is needed. fill out and attach to this page as many copies of Part 2: Ao'riiiional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternative|y, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory |imit. Some exemptions_-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amountl your exemption
would be limited to the applicable statutory amount.

identify the Property You Ciaim as Exempt

1, Which set of exemptions are you claiming? Check one on/y, even if your spouse is filing With you.

You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
cl You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Scheduie A/B that you claim as exemptl fill in the information below.

Brief description of the property and line on Current value of the Amount 01 the Specific laws that allow exemption
Schedule A/B that lists this property portion you own exemp¢|°n you Ciaim
Copy the value from Check only one _box
Scheduie A/B for each exemption
B _ f 1996 lsuzu Rodeo |nd. Code Ann. § 34-55-10~2 (c)(2)
"e 1.725.00
description: $_____ -$ 0.00

m 100% of fair market value, up to
any applicable statutory limit

 

Line from
Scheduie A/B: 3.1
_ 1997 Ford F150 |nd. Code Ann. § 34-55-10-2 (c)(2)
E<;|:cf:ription' 3 21925~00 -$ 925-00
. m 100% of fair market value, up to
Line from any applicable statutory limit
Schedu/e A/B: 3,2
B . f Geneia| miscellaneous personal property Located at lnd. Code Ann. § 34-55-10'2 (C)(Z)
"@ 163 s church sr, Poseyville iN 4?633 (Noi Yei $ 200.00 -$ 200.00

 

description: L_is[,__.d}
m 100% of fair market value, up to

Line from any applicable statutory limit

Schedu/e A/B.'

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
No
l:l Yes. Did you acquire the property covered by the exemption Within 1.215 days before you filed this case?

l:l No
1:] Yes

Officiai Form 1060 Scheduie C: The Property You Ciaim as Exempt page 1 of£

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19

James D. Pearce

i-irnl Name Middie Name

m Additionai Page

De btor

 

LaSl Name

EOD 03/17/19 18250:18 PQ 21 0175

Case number ii/i<hawhi

 

Brief description of the property and line
on Schedule A/B that lists this property

Current value of the
portion you own
Copy the value from

Scheduie A/B
Household goods - Generai Household Goods &
Brief Furnishings 1 500 00
description: Located at 163 S Church St, Poseyville |N 47633 $;
Line from
Scheduie A/B.' 6
. Eieclroii`ics » General Home electronics including TV,
Br'ef , _ computer, phones. $500_00
description: handheid computing devicesl music and video devices
Located at 163 S Church St, Poseyville |N 47633
Line from
Scheduie A/B.' 7
_ Coilecllbli:is of value ~ General books, music, videos,
Brief pictures and art in framesl coilectlti|as $200_00

description: Located at 163 S Church St, Poseyville |N 47633

1 Line from
Scheduie A/B: 8
Bporls and hobby equipment - General sports and hobby

B"@f . . ewme $30.00
description: Located ai 163 S Church St, Poseyville |N 47633
Line from
Schedu/e A/B.' 9
B _ f Firearms - Located at 163 S Church St, Poseyville |N

lie 4?633
description: $ 200`00
Line from
Scheduie A/B.' 10

. f Clothing - General wearing apparel
Br'e _ , Located ai 163 s church si, Poseyville iN 47633 5 100_00
description:
Line from
Scheduie A/B: 11

_ Jeweiry - Genera| furs and jewelry
Brief Located at 163 S Church St, Poseyville |N 47633 50_00
description: $
Line from
Scheduie A/B: 12

Peis - One (1) dog

Brief Located ai 163 s church si, Poseyviiie iN 47633 50 00
description: $ `
Line from
Scheduie A/B.' 13

_ Cash on hand (Cash On Hand)
Brief l 4 $2000
description:
Line from

Schedu/e A/B: 16
§ Brief First Bank Acct # x)<xBSBE - Business Account DBAJaks

Property Preservation {Checking) 5 400.00
r description:

Line from
Schedu/e A/B: 17.1

Brief
description:

Line from
Scheduie A/B:

Brief
description:

Line from
Schedu/e A/B.'

Officiai Form 1060

Scheduie C: The Property You Ciaim as Exempt

Amount of the

_ _ Specific laws that allow exemption
exemption you claim

Check only one box
for each exemption

lnd. Code Ann. § 34-55-10-2 (c)(2)
$ 1.500.00
m 100% of fair market value, up to
any applicable statutory limit

lnd. Code Ann. § 34-55-10-2 (c)(2)
$ 500.00

|:1100% of fair market value, up to
any appticabie statutory limit

ind. code Ann. § 34_55-10-2 (c)(2)
$ 200.00

m 100% of fair market value, up to
any applicable statutory limit

lnd. Code Ann. § 34-55-10-2 (c)(2)
$ 30.00

l:| 100% of fair market value, up to
any applicable statutory limit

ind. code Ann. § 34-55-10-2 (c)(2)
$ 200.00

E100% of fair market value, up to
any applicable statutory limit

ind. code Ann. § 34-55-10-2 (c)(2)
$ 100.00

|___l 100% of fair market value, up to
any applicable statutory limit

ihd. code Ann. § 34-55-10-2 (c)(2)
$ 50.00

m 100% of fair market value, up to
any applicable statutory limit

|nd. Code Ann. § 34-55-10-2 (c)(2)
$ 50.00

|:| 100% of fair market valuel up to
any applicable statutory limit

|nd. Code Ann. § 34-55-10-2 (c)(3)

$ 20.00
|:l100% offair market value, up to
any applicable statutory limit
lnd. Code Ann. § 34-55-10-2 (c)(3)

$ 380.00

E100% of fair market value, up to
any applicable statutory limit

l:i $ __
|:|100% affair market value_ up to
any applicable sliiliitory liniil

l:l$

|:|100% of fair market value, up to
any applicable statutory limit

page 2_ Of g

CaS€ 19-70292-BHL-7

DOC 1 Filed 03/17/19

Fili in this information to identify your case:

D.
Debtor 1 James Pearce

 

First Name

Debtor 2

Middie Name

Lasl Name

 

(Spouse, if filing) First Name

Middie Name

Last Name

United States Bankruptcy Court for the: Southern District of indiana

Case number

 

 

(if knownl

 

Officiai Form 106D

 

EOD 03/17/19 18250:18 PQ 22 0175

|:lchcci< if this is an
amended nling

Scheduie D: Creditors Who Have Ciaims Secured by Property

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the Additionai Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pagesl write your name and case number (if known).

1. Do any creditors have claims secured by your property?
L__l No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.

Yes. Fiii ih aii cf the information bcicw.

mci Aii secured claims

12/15

 

2. List all secured claims |f a creditor has more than one secured ciaim, list the creditor separately
for each ciaim. if more than one creditor has a particular claiml list the other creditors in Part 2.

As much as possible, list the claims in alphabetical order according to the creditor’s name.

Onemain

 

Creditor`s Name

 

 

 

Po Box 1010

Number Street

Evansville lN 47706-00(
City State Z|P Code

Who owes the debt? Check one.
Debtor1 only

m Debtor 2 only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

l:l Check if this claim relates to a

community debt
Date debt was incurred Opened 3116

l 221 Onemain

 

Creditor's Name

 

 

 

Po Box 1010

Number Street

Evansville lN 47706-00|
ciiy sicic ziP code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor1 and Debtor 2 only

At least one of the debtors and another

l:l l:ll:ll:i§

Check if this claim relates to a

community debt
Date debtwaa_t_ncurred Open@d 3116

Add the dollar value of your entries in Co|umn A on this page. Write that number here:

Officiai Form 106D

Describe the property that secures the claim:

_` 1997 Ford F150 - $2,925.00

As of the date you fi|e, the claim is: Check ali that app|y.

m Contingent
m Un|iquidated
m Disputed

Nature of lien. Check all that appiy.

El
l:l
l:l

L.ast 4 digits of account number

carloan)

Judgment lien from a lawsuit
Other (including a right to offset)

4688

Describe the property that secures the claim:

"1` 956 i"c.`u`z`u"n`cccc - `$1 ,r25.00

Statutory lien (such as tax lien, mechanic's lien)

Coiumn B

Vaiue of collateral
that supports this
claim

$ 2,925.00

Coiumn A
Amount of claim

Do not deduct the
value cf collatera|.

Coiumn C

Unsecured
portion
if any

$0.00

 

$2,344.00

An agreement you made (such as mortgage or secured

$2,344.00 $ 1,725.00

of the date you fi|e, the claim is: Check ali that app|y.

n Contingent
n Un|iquidated
m Disputed

Nature of lien Check all that apply.

l;l

m Judgment lien from a lawsuit

n Other (including a right to offset)
Lasl 4 digits of account number 7426_

carloan)

Scheduie D: Creditors Who Have Ciaims Secured by Property

Statutory lien (such as tax iien, mechanic's lien)

An agreement you made (such as mortgage or secured

|$,4..533£3_`|`

$619.00

page1 012_

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 23 01 75

Debtor1 James D. Pearce

 

'First Name Middie Name Last Name

Case number iii i.urmcii

must others ic Be Nciiiied rcr a Debi That Ycu Airecdy Lisied

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed |n Part 1. For example, if a collection

agency is trying to collect from you for a debt you owe to someone else, list the creditor ln Part 1, and then list the collection agency here. Slmilar|y, if
you have more than one creditor for any of the debts that you listed in Part1, list the additional creditors here. if you do not have additional persons to
be notified for any debts In Part1, do not fill out or submit this page.

|:| OneMain Financiai

Name
601 NW 2nd St

 

Street

 

Evansville iN

47708

 

City State

ZiP Code

 

Name

 

Sfrt‘!ul

 

 

City State

Z|P Code

 

Name

 

Street

 

 

City State

Z|P Code

 

Name

 

Sll'DC-.‘l

 

 

City State

ZFP Code

 

Name

Street

 

 

City State

ZiP Code

 

Name

 

Street

 

 

Eiiy sieie

ZiP Code

On which line in Part1 did you enter the creditor? 2-2

Last 4 digits of account number

On which line in Part1 did you enter the creditor?

Last 4 digits of account number

On which line in Part1 did you enter the creditor?

Last 4 digits of account number

On which line in Part1 did you enter the creditor?

Last 4 digits of account number

On which line in Part1 did you enter the creditor?

Last 4 digits of account number

On which line in Part1 did you enter the creditor?

Last 4 digits of account number

Officiai Form 106D Part 2 of Scheduie D: Creditors Who Have Ciaims Secured by Property page 2_of_2_

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19

Fili in this information to identify your case:

 

James D. Pearce

 

 

Case number

Debtor 1 _ _ _ _

First Name Middie Name Last Name
Debtor 2
(Spouse, ll l'iling) First Name Middie Name Last Name

United States Bankruptcy Court for the: Southern District of indiana

 

(|f known)

 

 

Officiai Form 106E/F

 

Scheduie E/F: Creditors Who Have Unsecured Ciaims

Be as complete and accurate as possib|e. Use Part 1 for creditors with PRlOR|TY claims and Part 2 for creditors with NONPR|OR|TY claims,
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Scheduie
A/B: Property (Official Form 106AlB) and on Scheduie G: Execurory Contracts and Unexpired Leases (Official Form 1066). Do not include any
creditors with partially secured claims that are listed in Scheduie D: Creditors Who Have Ciaims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the |eft. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

must Ail of Your PR|OFllTY Unsecured Ciaims

1. Do any creditors have priority unsecured claims against you?

l:| Nc. cc tc Part 2.
Yes.

EOD 03/17/19 18250:18 PQ 24 0175

i:l check ii this is an
amended filing

12/15

2. List all of your priority unsecured ciaims. if a creditor has more than one priority unsecured claiml list the creditor separately for each ciaim. For
each claim listed, identify what type of claim it is if a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts As much as possiblel list the claims in alphabetical order according to the creditor’s name. if you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim. see the instructions for this form in the instruction booklet.)

indiana Department of Revenue

 

2.1

 

 

 

 

Pricrity Creditor's Name

100 North Senate Avenue

 

 

 

Number Street

Room N 203 Bankruptcy

indianapolis iN 46204
City State ZiP Code

Who incurred the debt? Check one,
Debtor 1 only

l:] Debtor 2 only
m Debtor 1 and Debtor 2 only
m At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?
No

Yes ,
i‘ilei'na| Flevenue Ser\rice

El

 

Pricrity Creditor's Name

 

 

P.O. Box 7346

Number Street

Philadelphia PA 19101-7346
City State ZiP Code

t o incurred the debt? Check one.
Debtor1 only

m Debtor 2 only
m Debtor 1 and Debtor 2 only
m At least one of the debtors and another

m Check if this claim is for a community debt

lsthe claim subject to offset?
1‘/1 No
Yes

Officiai Form 106E/F

Total claim

$ 750.00

Pricrity
amount

5 750.00

Nonpl'iority
amount

$0.00

 

Last 4 digits of account number

2018

When was the debt incurred?

As of the date you fi|e, the claim is: Check ali that apply.

m Contingent

|:l uhiiquicated

|:l Disputed

Type of PRlOR|TY unsecured claim:

|:1 Domestic support obligations

Taxes and certain other debts you owe the government

m Ciaims for death or personal injury while you were
intoxicated

13 Other. Specify

$ 650.00

Last 4 digits of account number

2017-2018

When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.
l:] Contingent

L__l Uniiquidated

l:l Disputed

Type of PRlOR|TY unsecured claim:
|:l Domestic support obligations
Taxes and certain other debts you owe the government

m Ciaims for death or personal injury while you were
intoxicated

m Other. Specify

Scheduie E/F: Creditors Who Have Unsecured Ciaims

5650.00 50.00_

page 1 of §

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18

Debtor1 James D. Pearce

 

First Name Middie Name Lasi Name

m List A|l of Your NONPR|OR|TY Unsecured Ciaims

Pg 25 of 75

Case number iriiincwnr

 

 

3. Do any creditors have nonpriority unsecured claims against you?

l:l No. You have nothing to report in this part. Submit this form to the court with your other schedules

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each ciaim. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed. identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.if you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

AT & T l\/|obi|ity

 

Nonpriorily Creditor's Name

Bankruptcy Dept

 

Number Street

5020 Ash Grove Ftoad

 

Springfield lL 62711-0000

 

City State Z|P Code
Who incurred the debt? Check one.

Debtor 1 only

l:l Debtor 2 only

I:l Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

|:| check ifthis claim is fcr a community debt

ls the claim subject to offset?
171 NO

'.. Yes ._ _ ..
AZ State Credit Union

 

 

Nonpriority Creditor's Name

2355 W Pinnaole Peak Ftd

 

Number Street

 

Phoenix AZ 85027

 

City State ZiP Code
t o incurred the debt? Check one.
Debtor1 only

m Debtor 2 only
l:| Debtor1 and Debtor 2 only
m At least one of the debtors and another

l:l Check if this claim is for a community debt

is the claim subject to offset?
l 1 No

._ Yes
Bariierra Bank

 

 

Nonpriorily Creditor's Name

PO BoX 310

 

Number Street

 

Marion |L 62959

 

Cily State ZiP Code
Who incurred the debt? Check one.

Debtor1 only

m Debtor 2 only

1:1 Debtor 1 and Debtor 2 only

l:] At least one ofthe debtors and another

l:l check if this claim is for a community debt

is the claim subject to offset?
1!/ No
1 ,, Yes

Officiai Form 106E/F

Scheduie E/F: Creditors Who Have Unsecured Ciaims

Total claim

Last 4 digits of account number 6743
41201 9

53,292.17

When was the debt incurred?

As of the date you file, the claim is: Check ali that app|y.

l:l Contingent
ij unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans
m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other_ Specify Telephone / lnternet services

Last 4 digits of account number 3677 5 Ul'll'il'lt'JWl`l

When was the debt incurred? 2Q1Q

As of the date you fi|e, the claim is: Check all that appiy.

l:] Contingent

l:l unliquidated

l:l Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

|;| Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans and other similar debts

Other. Specify Deficiency Balance

Last 4 digits of account number 3522

$Unknown
When was the debt incurred? OQ€|"|€U 121

As of the date you fi|e, the claim is: Check all that appiy.

m Contingent
|:1 Uniiquidated
Disputed
Type of NONPR|OR|TY unsecured claim:
U Student loans
m Obligations arising oul of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans and other similar debts
Other. Specify Possib|e obligation from foreclosed property

page 2_ Of l

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18

Debtor1 James D. Pearce

 

First Name Middie Name Last Name

m List A|l of Your NONPR|OR|TY Unsecured Ciaims

Pg 26 of 75

Case number tir)rncwn)

 

3. Do any creditors have nonpriority unsecured claims against you?

1:1 No. You have nothing to report in this palt. Submit this form to the court with your other schedules

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each ciaim. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each ciaim. For each claim listed, identify what type of claim it is Do not list claims already
included in Part 1. if more than one creditor holds a particular ciaim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims t'ill out the Continuation Page of Part 2.

|4,4 | Capital One

Nonpriority Creditor's Name
P.O. Box 30285

Number Street

 

84130-0285
Z|P Code

Salt Lake City UT
City Sli:ita
Who incurred the debt? Check one.

Debtor1 only

1:1 Debtor 2 only

1:1 Debtor1 and Debtor 2 only

1:1 At least one of the debtors and another

1:1 Check if this claim is for a community debt

is the claim subject to offset?

l 7 Nc

[: Ye_s_
C'hartori:"»om'mun'ication

 

Nonpriority Creditor's Name

2603 Har`l Street

 

Number Street

 

47591-6212
ZiP Code

Vincennes lN
City State
Who incurred the debt? Check one.

Debtor1 only

1:1 Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

13 Check if this claim is for a community debt
is the claim subject to offset?

1 " No

__ ¥.e.s.

Chase Bank

 

Nonpriority Creditor's Name
PO BOX 78101

Number Street

 

Phoenix AZ 85062-0000
City State' _ZlP`CFde
Who incurred the debt? Check one.
Debtor1 only
m Debtor 2 only
13 Debtor 1 and Debtor 2 only
m At least one of the debtors and another

 

 

1:1 Check if this claim is for a community debt
is the claim subject to offset?

11 No

L 1 Yes

Officiai Form 106E/F

Scheduie E/F: Creditors Who Have Unsecured Ciaims

Total claim

Last 4 digits of account number 1 154
O erred 612

5415.85

When was the debt incurred?

As of the date you fi|e, the claim is: Check all that appiy.

1:1 Contingent

m Uniiquidated

l:| Disputed

Type of NONPR|OR|TY unsecured claim:

1:1 Student loans

1:| Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing plans and other similar debts

Other_ Specify Credit Card Debt

Last 4 digits of account number 1333 $ 785.00

When was the debt incurred? Qp_em_dl£l

As of the date you fi|e, the claim is: Check ali that app|y.

1:1 Contingent

l:l unliquidated

13 Disputed

Type of NONPR|OR|TY unsecured claim:

13 Student loans

1:1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

13 Debts to pension or profit-sharing plans and other similar debts

Other. Specify Cab|e / Sate|lite Services

Last 4 digits of account number 8905 $8,172.40

When was the debt incurred?

As of the date you file, the claim is: Check ali that appiy.

1:1 Contingent

m Uniiquidated

1:1 Disputed

Type of NONPR|OR|TY unsecured claim:

1:1 Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing pians, and other similar debts

Other_ Specify Credit Card Debi

page 3_ Of 1

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18

James D. P
Debtor 1 game

 

First Name Middie Name Lasl Name

m List A|l of Your NONPR|OR|TY Unsecured Ciaims

Pg 27 of 75

Case number timm-iii

 

 

3. Do any creditors have nonpriority unsecured claims against you?

1:1 No. You have nothing to report in this part. Submit this form to the court with your other schedules

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim iisted, identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

|4,? l Chase Bank

Nonpriority Creditor's Name

 

 

 

PO BOX 78101
Number Street

Phoenix AZ 85062-0000
Cily State ZiP Code

Who incurred the debt? Check one.
Debtor1 only

1:1 Debtor 2 only

1:1 Debtor1 and Debtor 2 only

m At least one of the debtors and another

1:1 Check if this claim is for a community debt
is the claim subject to offset?

1"¢ No

1 Yes

citibank

 

Nonpriority Creditor's Name
PO Box 6500
Number Street

 

Sioux Falls SD 57117-0000
City State Z|P Code
Who incurred the debt? Check one.
Debtor1 only

m Debtor 2 only
m Debtor1 and Debtor 2 only
m At least orie of the debtors and another

1:1 Check if this claim is for a community debt
is the claim subject to offset?

1\’ No

1_ Yes

Citifinancia|

 

Nonpriority Creditor's Name

6400 Las Colinas Blvd.
Number Street

l\/|ail Stop CC2-109

irving TX 75039
City State ZTF' Code
Who incurred the debt? Check one.

Debtor1 only

l:l Debtor 2 only

13 Debtor1 and Debtor 2 only

m At least one of the debtors and another

13 Check if this claim is for a community debt

ls the claim subject to offset?
1; No
1,, Yes

Officiai Form 106E/F

Scheduie E/F: Creditors Who Have Unsecured Ciaims

Total claim

Last 4 digits of account number 2104 5 18‘486‘34

When was the debt incurred?

As of the date you file, the claim is: Check ali that app|y.

m Contingent

l:| unliquidated

1:1 Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

1:1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1:1 Debts to pension or profit-sharing plans and other similar debts

Other_ Specify Cr€d11 Card Debt

Last 4 digits of account number 4046 $1,468.29

When was the debt incurred?

As of the date you fiie, the claim is: Check all that app|y.

m Contingent

1:| Uniiquidated

1:1 Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1:1 Debts to pension or profit-sharing plans, and other similar debts

Other. Specify Credit Card Debt

Last 4 digits of account number 5988 $41138_04

When was the debt incurred?

As of the date you fi|e, the claim is: Check ali that app|y.

1:1 Contingent

1:1 Uniiquidated

13 Disputed

Type of NONPR|OR|TY unsecured claim:

m Studentioans

1:1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1___1 Debts lo pei'iislon or profit-shai lng§:plans, and other similar debts

Other. Specin Credit Card De t

Page 4_ Of l

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18

James D. Pearce

First Name Middie Name Last Name

Debtor 1

 

must A|| of Your NONPR|OR|TY Unsecured Ciaims

Pg 28 of 75

Case number (i/lnmii-ni

 

3. Do any creditors have nonpriority unsecured claims against you?

1:1 No. You have nothing to report iri this part. Submit this form to the court with your other schedules

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured claiml list the creditor separately for each claim. For each claim listedl identify what type of claim it is Do not list claims already
included in Part1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

|4.1t1 Credit One Bank

Nonpriority Creditor's Name

PO Box 98873

 

 

 

Number Street
Las Vegas NV 89193
City State ZiP Code

Who incurred the debt? Check one.
Debtor1 only

1:1 Debtor 2 only

1:1 Debtor 1 and Debtor2 only

1:1 At least one of the debtors and another

1:1 Check if this claim is for a community debt

ls the claim subject to offset?
1 ‘/ No
1, Yes

Deaconess

 

 

Nonpriority Creditor's Name
PO Box 1230

Number Street

 

Evansville lN 47706-0000
cily Siale ZiP code
Who incurred the debt? Check one.
Debtor1 only

m Debtor 2 only
l:l Debtor1 and Debtor 2 only
1:1 At least one of the debtors and another

1:1 Check if this claim is for a community debt

ls the claim subject to offset?
VV No
1__. Yes

D Deaconess

 

Nonpriority Creditor's Name
PO Bo)< 1230

Number Street

 

Evansville |N 47706-0000
City State ZlF’ Code
Who incurred the debt? Check one.

Debtor1 only

1:1 Debtor 2 only

E Debtor 1 and Debtor 2 only

1:1 At least one of the debtors and another

13 Check if this claim is for a community debt
ls the claim subject to offset?

li No

1 ,,, Yes

Officiai Form 106E/F

Scheduie E/F: Creditors Who Have Unsecured Ciaims

Total claim

Last 4 digits of account number 9989
When was the debt incurred? OQBliEid 911

$193.00

As of the date you file, the claim is: Check ali that appiy.

m Contingent

l__`| unliquidated

1:1 Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1:1 Debts to pension or profit-sharing plans and other similar debts

Other. Specify Credit Card Debf

Last 4 digits of account number 1575 $1375.06

When was the debt incurred? 2Q17

As of the date you fi|e, the claim is: Check ali that app|y.

1:1 Contingent

1:1 unliquidated

m Disputed

Type of NONPR|OR|TY unsecured claim:

1:1 Student loans

1:1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

other. specify Medica| Services

Last 4 digits of account number 2987 $391 120 -

When was the debt incurred? 2017

As of the date you fi|e, the claim is: Check ali that appiy.

1:1 Contingent

m Uniiquidated

13 Disputed

Type of NONPR|OR|TY unsecured claim:

1:1 Student loans

1:1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1:1 Debts to pension or lrofit-shari_ng plans and other similar debts

Oihml Spgcily hile ical Services

page 5_ Of l

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18

Debtor1 James D. Pearce

 

First Name Middie Name Last Name

m List Aii of Your NONPR|OR|TY Unsecured Ciaims

Pg 29 of 75

Case number illumqu

 

3. Do any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules
v

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured claiml list the creditor separately for each ciaim. For each claim iisted, identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

|4,13 Deaconess Billing Otfice

 

 

Nonpriority Creditor's Name

1809 North Broadway

 

Number Street

 

Greensburg |N 47240-8217

 

Cily State ZiP Code

Who incurred the debt? Check one.
Debtor 1 only

|:| Debtor 2 only

|:| Debtor1 and Debtor2 only

m At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?
`V No
Yes

Daaconess'Bi|ling Oltic:e

 

Nonpriority Creditor's Name

1809 North Broadway

 

Number Street

 

Greensburg lN 47240-8217
City State ZiP Code
Who incurred the debt? Check one.
Debtor 1 only
m Debtor 2 only
m Debtor1 and Debtor 2 only
m At least one of the debtors and another

|:l Check if this claim is for a community debt
is the claim subject to offset?

l" No

:_ Yes

m

Deaconess Bi|iing Office

 

Nonpriority Creditor's Name

1809 North Broadway

 

Number Street

 

Greensburg lN 47240-8217

 

City State ZiP Code
Who incurred the debt? Check one.

Debtor1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

l:l At least one ofthe debtors and another

m Check if this claim is for a community debt

is the claim subject to offset?
12 No
Lf, Yes

Officiai Form 106E/F

Scheduie E/F: Creditors Who Have Unsecured Ciaims

Total claim

Last 4 digits of account number 1054
5/30/1 7

5105.46

When was the debt incurred?

As of the date you ti|e, the claim is: Check ali that app|y.

m Contingent

|:| unliquidated

m Disputed

Type of NONPR|OR|TY unsecured claim:

\:| Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

El Debts to pension or profit-sharing plans, and other similar debts

Other. Specify Medicai Services

Last 4 digits of account number 1795 $116.14

When was the debt incurred?

As of the date you fiie, the claim is: Check ali that appiy.

|:l Contingent

ij unliquidated

m Disputed

Type of NONPR|OR|TY unsecured claim:

|:l Student loans

I:l Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

L__] Debts to pension or profit-sharing pians, and other similar debts

Other. Specify Medical Services

Last 4 digits of account number 2437

51 69.60
When was the debt incurred? 5/4/17

As of the date you fi|e, the claim is: Check all that appiy.

l:l Contingent

m Uniiquidated

m Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

[:I Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

|:l Debts to pension or J_rofit»shari_ng pians. and other similar debts

Other_ Specify Me lcal Servlces

page 6_ Of l

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18

Debtor1 James D. Pearce

 

First Name Middie Name Last Name

m List Aii of Your NONPR|OR|TY Unsecured Ciaims

Pg 30 of 75

Case number tl/lmawn)

 

3. Do any creditors have nonpriority unsecured claims against you?

1:1 No. You have nothing to report in this part. Submit this form to the court with your other schedules

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured claiml list the creditor separately for each ciaim. For each claim iisted, identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular ciaim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

|4_1a Emergency Prof of indiana

 

 

Nonpriority Creditor's Name

P.O. Box 740023

 

Number Street

 

Cincinnatl OH 45274-0023

 

City State ZiP Code

Who incurred the debt? Check one.
Debtor 1 only

m Debtor 2 only

l:| Debtor 1 end Debtor 2 only

m At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?

ii No

1115 Yes _. . _ _
Evansville Ftadioiogy PC

 

Nonpriority Creditor's Name

350 West Co|umbia Suite 420

 

Number Street

 

Evansville |N 47710-0000

 

City State Z|P Code
Who incurred the debt? Check one.
Debtor1 only

m Debtor 2 only
m Debtor1 and Debtor 2 only
m At least one of the debtors and another

m Check if this claim is for a community debt
is the claim subject to offset?
17 No

. ._ res

FlA Card

 

Nonpriority Creditor's Name

P.O. BOX 15019

 

Number Street

 

Wiimington DE 19886-5019

 

Clty State ZiP Code
Who incurred the debt? Check one.

Debtor1 only

m Debtor 2 only

l:l Debtor 1 and Debtor 2 only

El At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?
ll No
121 Yes

Officiai Form 106E/F

Scheduie E/F: Creditors Who Have Unsecured Ciaims

Total claim

Last 4 digits of account number 7304 $ 293-60

When was the debt incurred?

As of the date you file, the claim is: Check all that appiy.

m Contingent

E| unliquidated

m Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

Othe,_ Specify Medicai Services

Last 4 digits of account number 4610 $19-20

When was the debt incurred? 2917

As of the date you fi|e, the claim is: Check ali that app|y.

l:l Contingent

|:l unliquidated

1:1 Disputed

Type of NONPR|OR|TY unsecured claim:

l:l Student loans

1:1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing pians, and other similar debts

other. specify Medicai Services

Last 4 digits of account number 0916 $52?530.60

When was the debt incurred?

As of the date you fi|e, the claim is: Check ali that apply.

1:1 Contingent

m Uniiquidated

E] Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

1:1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1__.1 Debts to pension or profit-sharing pians. and other similar debts

Other. Spec|{y Credit Card Debt

page 7_ Of 1

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18

Debtor1 James D. Pearce

 

First Name Middie Name Last Name

m List Ai| of Your NONPR|OR|TY Unsecured Ciaims

Pg 31 of 75

Case number tr'lniewnl

 

3. Do any creditors have nonpriority unsecured claims against you?

1___1 No. You have nothing to report in this part. Submit this form to the court with your other schedules

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each ciaim. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each ciaim. For each claim listedl identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claiml list the other creditors in Part 3.|f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

FoRD lvloToFi cREDlT co.

 

Nonpriority Creditor's Name

NAT'L BANKRUPTCY SERV|CE CTR

 

Number Street

PO BOX 537901

 

L|VON|A |Vll 48153-0000

 

City State ZiP Code

Who incurred the debt? Check one.
Debtor 1 only

m Debtor 2 only

1:1 Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

l:l Check if this claim is for a community debt
ls the claim subject to offset?

l‘/ No

11 Yes

`Fi`nenele`l" l

 

Nonpriority Creditor's Name

1810 E Lohman Ave

 

Number Street

 

Las Cruces NM 88001

 

City State ZiP Code
Who incurred the debt? Check one.

Debtor1 only

1:1 Debtor 2 only

El Debtor 1 and Debtor 2 only

m At least one of the debtors and another

m Check if this claim is for a community debt
is the claim subject to offset?

l\’ No

'.._ Yes

GE Money Bank

 

Nonpriority Creditor's Name
Attn: Bankruptcy NC4-105-03-14

Number Street

PO BOX 26012

 

Greensboro NC 27410-0000

 

City State ZiP Code
Who incurred the debt? Check one.

Debtor1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

1:1 Check if this claim is for a community debt

is the claim subject to offset?
ll No
l Yes

Officiai Form 106E/F

Scheduie E/F: Creditors Who Have Unsecured Ciaims

Total claim

Last 4 digits of account number 82DO5'1807-CC-003 3 7|033-00

When was the debt incurred? ei'i'(el‘ed 1/2

As of the date you ti|e, the claim is: Check all that app|y_

m Contingent

E| unliquidated

1:1 Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

l:l Debts to pension or profit-sharing pians, and other similar debts

Othe,_ Specify Judgment Liens

Last 4 digits of account number 264 $ 24[).00

When was the debt incurred? Qp_eLe_de/

As of the date you tile, the claim is: Check ali that apply.

m Contingent

i:l unliquidated

1:1 Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

l:l Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

l:| Debts to pension or profit-sharing plans, and other similar debts

Other. Specify Monies Loaned / Advanced

Last 4 digits of account number 3861 $1.017.72

When was the debt incurred?

As of the date you tile, the claim is: Check ali that apply.

1:1 Contingent

m Uniiquidated

m Disputed

Type of NONPR|OR|TY unsecured claim:

1:1 Student loans

1:1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

l:l Debts to pension or profit-sharing plans, and other similar debts

O|her_ Spgcify Credit Card Debt

page §_ <>f l

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18

Debtor1 James D. Pearce

 

First Name Middie Name Last Name

m List Aii of Your NONPR|OR|TY Unsecured Ciaims

Pg 32 of 75

Case number illn~iiiuil

 

3. Do any creditors have nonpriority unsecured claims against you?

m No. You have nothing to report irl this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured claiml list the creditor separately for each ciaim. For each claim iisted, identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular ciaim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

1423 Hoosier Accounts Services

 

 

Nonpriority Creditor's Name

 

 

 

315 N Main St

Number Street

Evansville iN 47711
Cily State ZiP Code

Who incurred the debt? Check one.
Debtor1 only

m Debtor 2 only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

1:1 Check if this claim is for a community debt
is the claim subject to offset?
l¢\r/j No
l., . Yes
New Wave Commurilcatiens

 

Nonpriority Creditor's Name

PO Box 988

 

Number Street

 

Sikeston MO 63801-0000

 

City State ZlP Code
Who incurred the debt? Check one.

Debtor 1 only

m Debtor 2 only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

1:1 Check if this claim is for a community debt
is the claim subject to offset?

l V No

l_ Yes

Pro Rehab

 

Nonpriority Creditor's Name

PO BOX 5629

 

Nl.l nibl:r 'Strecl

 

Evansville lN 47716

 

Clty §tate ZiP Code
Who incurred the debt? Check one.

Debtor1 only

m Debtor 2 only

1:1 Debtor 1 and Debtor 2 only

1:1 At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?
11 No
l 7 Yes

Officiai Form 106E/F

Scheduie E/F: Creditors Who Have Unsecured Ciaims

Total claim
Last 4 digits of account number 65DO1'1902-SC'000
filed 2114-111

s Unknown
When was the debt incurred?

As of the date you fi|e, the claim is: Check all that appiy.

m Contingent

m Uniiquidated

m Disputed

Type of NONPR|OR|TY unsecured claim:

l:l Student loans

13 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1:1 Debts to pension or profit-sharing plans, and other similar debts
Other. Specify Pending lawsuit- no judgment entered

Last 4 digits of account number $ Ut`ll‘tl"lOWl'|

When was the debt incurred?

As of the date you ti|e, the claim is: Check ali that app|y.

m Contingent

1:1 Uniiquidated

m Disputed

Type of NONPR|OR|TY unsecured claim:
1:1 Student loans

1:1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1:1 Debts to pension or profit-sharing plans, and other similar debts
Other. specify Telephone / internet services

Last 4 digits of account number 5959

5111.94
08!2018 __

When was the debt incurred?

As of the date you fi|e, the claim is: Check ali that apply.

1:1 Contingent

El unliquidated

1:1 Disputed

Type of NONPR|OR|TY unsecured claim:

1:1 Student loans

n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension ul lrofit-sharing pians, and other similar debts

Otherlspuc;ify Me lcai Servlces

page 9_ of l

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18

Debtor1 James D. Pearce

 

First Name Middie Name Last Name

m List A|l of Your NONPR|OR|TY Unsecured Ciaims

Pg 33 of 75

Case number ilritimmil

 

3. Do any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules
v

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each ciaim. |f a creditor has more than one
nonpriority unsecured claiml list the creditor separately for each ciaim. For each claim iisted, identify What type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular ciaim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

Progressive Leasing

 

Nonpriority Creditor's Name

4650 DiXie Bee Rd

 

Number Street

 

Terre Haute iN 47805-0000
City State ZiP Code

Who incurred the debt? Check one
Debtor1 only

1:1 Debtor 2 only

El Debtor1 and Debtor 2 only

m At least one of the debtors and another

l:| check if this claim is rcr a community debt
ls the claim subject to offset?

1 Vr No

l Yes

Southern indiana imaging

 

Nonpriority Creditor's Name

PO BOX 138

 

Number Street

 

Evansville lN 47701

 

City State ZiP Code
Who incurred the debt? Check one.

Debtor1 only

m Debtor 2 only

\:l Debtor 1 and Debtor 2 only

\:1 At least one of the debtors and another

m Check if this claim is for a community debt
ls the claim subject to offset?

l V No

__ ‘r'_€l_s

Spectrum

 

Nonpriority Creditor's Name

PO BOX 460849

Number Street

 

San Antonio TX 78246

 

City State ZiP Code
Who incurred the debt? Check one,

Debtor1 only

m Debtor 2 only

13 Debtor 1 and Debtor 2 only

l:l At least one of the debtors and another

m Check if this claim is for a community debt

is the claim subject to offset?
ii No
l , Yes

Officiai Form 106E/F

Scheduie E/F: Creditors Who Have Unsecured Ciaims

Total claim

Last 4 digits of account number

$ 2,000.00

When was the debt incurred?

As of the date you tile, the claim is: Check all that appiy.

1:1 Contingent

l:l Uniiquidated

l:| Disputed

Type of NONPR|OR|TY unsecured claim:

1:1 Student loans

1:1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1:1 Debts to pension or profit-sharing plans, and other similar debts
Other_ Specify Monies Loaned / Advanced

Last 4 digits of account number 9742 $28.46

When was the debt incurred? 1Q[2Q1§

As of the date you file, the claim is: Check ali that appiy.

l:l Contingent

1:1 Uniiquidated

m Disputed

Type of NONPR|OR|TY unsecured claim:
\:l Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing pians, and other similar debts
Other. Specify Medicai Services

Last 4 digits of account number 2337 $613_45

When was the debt incurred? 2018

As of the date you filel the claim is: Checi< all that appiy.

1:1 Contingent

El unliquidated

1:| Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

m Debts to pension or profit-sharing plans._and other similar debts
Other Specify Cablef Sate|lite Servlces

page § ef_ie_

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 34 01 75

Debtor1 James D. Pearce

 

First Name Middie Name Last Name

m List Aii of Your NONPR|OR|TY Unsecured Ciaims

Case number iitlmeimi

 

 

3. Do any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules.

\’ Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured ciaim, list the creditor separately for each ciaim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claiml list the other creditors in Part 3.|f you have more than three nonpriority unsecured

claims t'lil out the Continuation Page of Part 2.

St Vincent Evansville

 

Nonpriority Creditor's Name

PO BOX 50871

 

 

 

Number Street
Kalamazoo Ml 49005
City State ZlP Code

Who incurred the debt? Check one,
Debtor 1 only

m Debtor 2 only

l:l Debtor 1 and Debtor 2 only

1:1 At least one of the debtors and another

m Check if this claim is for a community debt
ls the claim subject to offset?
l‘_’ No
L_, Yes _ _
Sl Vincent Evansville

 

Nonpriority Creditor's Name

PO Box 50871

 

 

 

Number Street
Kalamazoo M| 49005
City State ZiP Code

Who incurred the debt? Check one,
Debtor1 only

m Debtor 2 only

\:I Debtor 1 and Debtor2 only

m At least one of the debtors and another

l:l Check if this claim is for a community debt
is the claim subject to offset?

l " No

._. Yes

St Vincent Evansville

 

Nonpriority Creditor's Name

PO BOX 50871

 

 

Number Street
Kalamazoo Mi 49005
Cit State ZiP Code

 

Wll\o incurred the debt? Check one.
Debtor1 only

1:1 Debtor 2 only

1:1 Debtor 1 and Debtor 2 only

1:1 At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?
11 No
111 Yes

Officiai Form 106E/F

Scheduie E/F: Creditors Who Have Unsecured Ciaims

Total claim

Last 4 digits of account number 9652 $ 2369-24

When was the debt incurred? 2018

As of the date you fi|e, the claim is: Check ali that apply.

1:1 Contingent

l:| unliquidated

1:1 Disputed

Type of NONPR|OR|TY unsecured claim:

1:1 Student loans

1:1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1:1 Debts to pension or profit-sharing plansl and other similar debts

Other_ Specify Medicai Services

Last 4 digits of account number 4017 $ 608-91 n

When was the debt incurred? 2Q I§

As of the date you fi|e, the claim is: Check ali that appiy.

l:l Contingent

|:l unliquidated

l:l Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1:1 Debts to pension or profit-sharing plans, and other similar debts

Other. specify Medicai Services

~ - 401 7
Last 4 dlglts of account number $808_91
When was the debt incurred? 2018

As of the date you ti|e, the claim is: Check ali that apply.

m Contingent

m Uniiquidated

1:| Disputed

Type of NONPR|OR|TY unsecured claim:

1:1 Student loans

\:l Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

l:l Debts to ilel'nalori ctr rofit-sharing plans, and other similar debts

Other.Sp&CiTY lyle lcal Servlces

page 1 pf l

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18

Debtor1 James D. Pearce

 

First Name Middie Name Last Name

m List Aii of Your NONPR|OR|TY Unsecured Ciaims

Pg 35 of 75

Case number ti/)mcwn)

 

3. Do any creditors have nonpriority unsecured claims against you?

13 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured ciaim, list the creditor separately for each claim. For each claim iisted, identify what type of claim it is. Do not list claims already
included in Part1. if more than one creditor holds a particular ciaim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

|4,3;| Texas Car Titie & Payday Loan

 

 

Nonpriority Creditor's Name

 

 

 

1703 US-84

Number Street

Gatesvil|e TX 76528
City State ZiP Code

Who incurred the debt? Check one,
Debtor1 only

1:1 Debtor 2 only

l:l Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

1:1 Check if this claim is for a community debt

ls the claim subject to offset?
117 No
l:j Yes

Tristate brthopedics inc

 

Nonpriority Creditor's Name

PO BOX 639523

 

 

 

Number Street
Cincinnati OH 45263
City State ZiP Code

Who incurred the debt? Check one,

Debtor1 only

m Debtor 2 only

l:l oebtcrt end Debtor 2 cnly

m At least one of the debtors and another

l:l Check if this claim is for a community debt
is the claim subject to offset?

l V No

'_. `i'.e-'_».

Tristate Orthopedics inc

 

Nonpriority Creditor's Name

225 Crossiake Drive

 

 

 

Number Street
Evansville iN 47715-0000
Cll State ZiP Code

Wllto incurred the debt? Check one.
Debtor1 only

m Debtor 2 only

l:l Debtor 1 and Debtor 2 only

m At least one of the debtors and another

1:1 Check if this claim is for a community debt

ls the claim subject to offset?
lL No
l,,,, Yes

Officiai Form 106E/F

Scheduie E/F: Creditors Who Have Unsecured Ciaims

Total claim

Last 4 digits of account number 0063
1126/1 8

$ 541.00

When was the debt incurred?

As of the date you fiie, the claim is: Check all that appiy.

1:1 Contingent

l:l unliquidated

m Disputed

Type of NONPR|OR|TY unsecured claim:

1:| Student loans

1:| Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

El Debts to pension or profit-sharing plansl and other similar debts

Othe,_ Specify Monies Loaned / Advanced

Last 4 digits of account number 4387 $ 3»770-20 n

When was the debt incurred? 212§21§

As of the date you tile, the claim is: Check all that apply.

l:l Contingent

El unliquidated

1:1 Disputed

Type of NONPR|OR|TY unsecured claim:

1:1 Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1:1 Debts to pension or profit-sharing pians, and other similar debts

Other. Specify Medicai Servlces

Last 4 digits of account number 4387

$224.20
7/2018 __

When was the debt incurred?

As of the date you filel the claim is: Check all that apply.

1:1 Contingent

1:1 Uniiquidated

m Disputed

Type of NONPR|OR|TY unsecured claim:

1:1 Student loans

1:1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1:1 Debts to pension or rofit-shari_ng plansl and other similar debts

Othervspecily idle ical Servlces

page 1_2 pfl

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 36 0175

Debtor1 James D. Pearce

 

First Name Middie Name Last Name

m List Aii of Your NONPR|OR|TY Unsecured Ciaims

Case number tilliuumil

 

3. Do any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules
v'

Yes

4. List ali of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each ciaim. if a creditor has more than one
nonpriority unsecured ciaim, list the creditor separately for each claim. For each claim listedl identify what type of claim it is. Do not list claims already
included in Part1. if more than one creditor holds a particular ciaim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

World Acceptance Corp

Nonpriority Creditor's Name

108 Frederick St

 

 

 

Number Strael
Greenviiie SC 29607
city state ZlP code

Who incurred the debt? Check one,
Debtor 1 only

l:] Debtor 2 only

1:1 Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

l:l Check if this claim is for a community debt
is the claim subject to offset?
l " No

World Finance Corp

 

Nonpriority Creditor's Name

Atth Bankruptcy

 

 

 

Number Street

PO Box 6429

Greenviiie SC 29606
City State ZiP Code

Who incurred the debt? Check one.
Debtor1 only

m Debtor 2 only

l:l Debtor 1 and Debtor 2 only

\:l At least one of the debtors and another

m Check if this claim is for a community debt

ls the claim subject to offset?
lt'/ Nc
_ Y_es

Zoca loans

 

Nonpriority Creditor's Name

Rosebud Lending LZO

 

 

 

Number Street

PO Box 1147

Mission SD 57555
Clly State ZiP Code

Who incurred the debt? Check one.
Debtor1 only

1:| Debtor 2 only

1:1 Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

l:l Check if this claim is for a community debt

is the claim subject to offset?
11 No

l ,Yes

Officiai Form 106E/F

Scheduie E/F: Creditors Who Have Unsecured Ciaims

Total claim

Last 4 digits of account number 3364 $ 1 l045'00

When was the debt incurred?

As of the date you tile, the claim is: Check ali that apply.

1:1 Contingent

i:| unliquidated

1:1 Disputed

Type of NONPR|OR|TY unsecured claim:

1:1 Student loans

1:1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

l:l Debts to pension or profit-sharing plansl and other similar debts

Other_ Specify Monies Loaned / Advanced

Last 4 digits of account number 6401 $ 1 ,045.00 n

When was the debt incurred? n 1 2

As of the date you tiie, the claim is: Check ali that appiy.

1:1 Contingent

1:1 Uniiquidated

m Disputed

Type of NONPR|OR|TY unsecured claim:

1:1 Student loans

1:1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1:1 Debts to pension or profit-sharing plans, and other similar debts

Other. Specify Monies Loaned / Advanced

Last 4 digits of account number 54 800.00

When was the debt incurred?

As of the date you flie, the claim is: Check all that apply.

1:1 Contingent

l:| unliquidated

El Disputed

Type of NONPR|OR|TY unsecured claim:

1:1 Student loans

m Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

1;1 Debts to pension or profit-sharing plans, and other similar debts
mw emch Monies Loaned / Advanced

page 2 Of_‘B_

Officiai Form 106E/F

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 37 0175

James D. Pearce

Debtor 1

Case number iillmomui

 

 

First Name Middie Name Last Name

m List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

example, ifa collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similariy, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. if you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Aicoa Biiiing Center

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

3429 Regai Dr

Number Street

Aicoa TN 37701
city state zip code
Arrlcol

Name

PO Box 21625

Number Street

Co|umbia SC 29221
city state zip code
Debt Recovery Solution

Name

Attn: Bankruptcy

Number Street

5800 Jericho Turnpike Suite 113E

Syosset NY 11791
City State ZiP Code
Dlversllled Consultant

Name

Attn: Bankruptcy

Number Street

PO Box 551268

Jacksonviile FL 32255
U state zip code
Ford Motor Credit

Name

c/o Biatt Hasenmiiler Leibsker & i\/|oore LLC

Numb? Street _
8910 Purdue Road, Suite 320

indianapolis iN 46268
ci`ty_ _ _ _ _sTet'E_-_z'lWe_
Ford Motor Credit

Name_ _ _ _ _ _

c/o Biitt & Gaines
Number Street

661 Gienn Avenue

Whee|ing iL 60090
C'.‘.>f S‘a‘e 1111 C‘?.“."
Hoosier Accounts Servlces
Name

c/o Benjamin Haddox, Attorney
Number Street

315 State St

Newburgh iN 47630
city state zlp code

 

Scheduie E/F: Creditors Who Have Unsecured Ciaims

On which entry in Part1 or Part 2 did you list the original creditor?

Line 4-16 cr (clieck one); l:i Part 1: creditors with Priority unsecured claims
Part 2: Creditors with Nonpriority Unsecured Ciaims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 429 of (check one); i:l Part 1; creditors with Priority unsecured claims

Part 2: Creditors with Nonpriority Unsecured
Ciaims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4-31 of (Check one): l:l Part 1: Creditors with Priority Unsecured Ciaims

Part 2: Creditors with Nonpriority Unsecured
Ciaims

Last 4 digits of account number
On which entry in Part1 or Part 2 did you list the original creditor?

Line 4-5 of (Check one): I:l Part 1: Creditors With Priority Unsecured Ciaims

Part 21 Creditors with Nonpriority Unsecured
Ciaims

Last 4 digits of account number

On which entry in Part1 or Part 2 did you list the original creditor?

Line 4-19 of (Check one): l:l Part 1: Creditors with Priority Unsecured Ciaims

Part 2: Creditors with Nonpriority Unsecured
Ciaims

Last 4 digits of account number
On which entry in Part1 or Part 2 did you list the original creditor?

Line 4.19 of (check one); l:l part 1; creditors With Priority unsecured claims

Part 2: Creditors with Nonpriority Unsecured
Ciaims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 422 of (Check one): l:l Part 1: Creditors with Priority Unsecured Ciaims

Part 2: Creditors with Nonpriority Unsecured
Ciaims

Last 4 digits of account number

page E Of l

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 38 Of 75

Debtor1 James D. Pearce

Case number tiri<nown)

 

Firsl Name Middie Name

Last Name

m List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similariy, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. |f you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Hoosier Accounts Servlces

 

Name

c/o Leshay Newton, Attorney

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On which entry in Part1 or Part 2 did you list the original creditor?

Line 422 of (Check one): l:l Part 1: Creditors with Priority Unsecured Ciaims

Number Streel Part 2: Creditors with Nonpriority Unsecured Ciaims
4448 Surray Way
Evansville |N 47725 Last 4 digits of account number
City State Z|P Code
Hoosier Accounts Servlces On which entry in Part1 or Part 2 did you list the original creditor?
Name
c/o Ke||y Ward, Attorney Line 422 of (C/leck one): m Part 1: Creditors with Priority Unsecured Ciaims
Number Sl'eel Part 21 Creditors with Nonpriority Unsecured
PO Box 464 Ciaims
Rockpon |N 47635 Last 4 digits of account number
City State ZiP Code
Hoosier ACCOUmS SeFViC@S On which entry in Part1 or Part 2 did you list the original creditor?
Name
c/o Ange|a Chapman, Attorney Line 422 of (Check orie): l:l Part 1: Creditors with Priority Unsecured Ciaims
Number streei Part 2: Creditors with Nonpriority Unsecured
315 State St Ciaims
Newburgh |N 47630 Last 4 digits of account number
City State ZlP Code
MCl\/l -Mid|arid Credit Mgmt. |nc. on which entry in Part1 or Part 2 did you list the original creditor?
Name
2365 Northside Drive Line 4-8 of (Check one): \:l Part 1: Creditors with Priority Unsecured Ciaims
Number Street Part 2: Creditors with Nonpriority Unsecured
Ste 300 Ciaims
San D'ego ___ CA 92108'00' Last 4 digits of account number
Cily State ZlP Code
MCM -Mid|arid Credit Mgmt, lnc. on which entry in Part1 or Part 2 did you list the original creditor?
Name
2365 Northside Drive Line 4-9 of (Check one): l:l Part 1: Creditors With Priority Unsecured Ciaims
Number Slreel _ _ _ _ _ _ _ _ Part 2: Creditors with Nonpriority Unsecured
Ste 300 Ciaims
San Dieg° CA 92108`00' Last 4 digits of account number
_ city State zip code
MCM 'Mid|'flnd Credit Mgmtr |nC- On which entry in Part1 or Part 2 did you list the original creditor?
Name
2355 Northslde Drive Line 4-18 of (ChecK one): l:l Part 1: Creditors with Pricrity Unsecured Ciaims
Number street Part 2; Creditors with Nonpriority Unsecured
Ste 300 Ciaims
San Diego CA _92108'00‘ Last 4 digits of account number
City State Z|P Code
NMCM _M'd|and Cred't Mgm!' |nC` On which entry in Part 1 or Part 2 did you list the original creditor?
ante
2365 Northside Drive Line 4-6 of (Check one): l:] Part 1: Creditors with Priority Unsecured Ciaims
N b . -\ .
Su;n :00 must Part 2: Creditors with Nonpriority Unsecured
e Ciaims
San Diego CA 92108-00' , _
City Sla‘e z|p Code Last 4 digits of account number
Officiai Form 106E/F Scheduie E/F: Creditors Who Have Unsecured Ciaims page 1_5 of_ii

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 39 Of 75

Debtor1 James D. Pearce

Case number ti/iinown)

 

First Name Middie Name

Last Name

m List Others to Be Notified About a Debt That You A|ready Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
examplel if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts1 or
2, then list the collection agency here. Similariy, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. |f you do not have additional persons to be notified for any debts in Parts 1 or 2, do not t”ill out or submit this page.

MCl\/l -lvlid|and Credit l\/lgmt, |nc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On which entry in Part1 or Part 2 did you list the original creditor?

Name
2365 Northside Drive Line 4-7 of (Check one): El Part 1: Creditors With Priority Unsecured Ciaims
Numbe' S"ee‘ Part 2: Creditors with Nonpriority Unsecured Ciaims
Ste 300
San Diego CA 92108_00| Last 4 digits of account number
City State ZlP Code
MCM -Mid|and Credit Mth. |nC. on which entry in Part 1 or Part 2 did you list the original creditor?
Name
2365 Northside Drive Line 421 of (cheok one): l:l Part 1; creditors with Priority unsecured claims
Number S"ee‘ Part 2: Creditors with Nonpriority Unsecured
Ste 300 Ciaims
San D'ego CA 92108'00‘ Last 4 digits of account number
City Slale Z|P Code
Med 1 S°lutlons On which entry in Part 1 or Part 2 did you list the original creditor?
Name
517 US Hwy 31 N. Line 4-15 of (Check one): El Part 1: Creditors With Priority Unsecured Ciaims
Numbe' S"eel Part 2: Creditors with Nonpriority Unsecured
Ciaims
Greenw°°d |N 46142'00' Last 4 digits of account number
Cityl State ZlP Code
lied-1 Seluiiori$ on which entry in Part 1 or Part 2 did you list the original creditor?
Name
517 us Hwy 31 N Line 4-13 ot (cheol< one); l:l Part 1: creditors with Priority unsecured claims
Number S"ee* Part 21 Creditors with Nonpriority Unsecured
Ciaims
Greenwood _ |N 46142'00l Last 4 digits of account number
City State Z|P Code
NCB Managemem Servlces On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P0 Box 1099 l_ine 421 of (chec/< one): l:l Part 1: creditors with Priority unsecured claims
Number Sl'ee‘ _ Pait 2: Creditors with Nonpriority Unsecured
Ciaims
Langh°me PA 19047'00' Last 4 digits of account number
C|ty State ZlF' Code _
POmOliO ReCOV€"V ASS On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 4021 Line 4-4 of (Check one): El Part 1: Creditors with Priority Unsecured Ciaims
Number S"ee‘ Part 21 Creditors with Nonpriority Unsecured
Ciaims
No'lolk VA 23541'00' Last 4 digits of account number
City _Sl:l!o_ ?_ll~' l.'.`urlia
M d` l Fl ' `
NE1 e lea nanc|a| Solunons _ On which entry in Part 1 or Part 2 did you list the original creditor?
am€
PO Box 42008 Line 429 of (Check orie): l:l Part 1: Creditors with Priority Unsecured Ciaims
N b s
um er neal Part 2; Creditors with Nonpriority Unsecured
Ciaims
Phoenix AZ 85080 _ _
City Smle Z|p Code Last 4 digits of account number
Officiai Form 106E/F Scheduie E/F: Creditors Who Have Unsecured Ciaims page § ofl

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 40 Of 75

James D. Pearce
Debtor 1 Case number (irlriicwrrl

First Name Middie Name Last Name

m List Others to Be Notified About a Debt That You A|ready Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similariy, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. |f you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RMP On which entry in Part1 or Part 2 did you list the original creditor?
Name
18090 N Broadway Line 4-13 of (Check one): l:l Part 1: Creditors with Priority Unsecured Ciaims
Numbe' S"ee* Part 2: Creditors with Nonpriority Unsecured Ciaims
Greensburg |N 47240_00' Last 4 digits of account number
City State ZlP Code
RMP On which entry in Part1 or Part 2 did you list the original creditor?
Name
18090 N Broadway Line 4-14 of (Check one): El Part 1: Creditors with Priority Unsecured Ciaims
Number S"ee‘ Part 2: Creditors With Nonpriority Unsecured
Ciaims
Greensburg |N 47240_00‘ Last 4 digits of account number
Cily State Z|P Code
RMP on which entry in Part1 cr Part 2 did you list the original creditor?
Name
18090 N Broadway Line 4-15 of (Check one): l:l Part 1: Creditors with Priority Unsecured Ciaims
Number S"ee* Part 21 Creditors With Nonpriority Unsecured
Ciaims
Greensburg |N 47240`00' Last 4 digits of account number
City State Z|P Code
RPM On which entry in Part1 or Part 2 did you list the original creditor?
Name
20316 44th Ave W Line 4-1 of (cireck one): l:l Part 1: creditors with Priority unsecured claims
Number S"ee' Part 2: Creditors with Nonpriority Unsecured
Ciaims
Lynnwood WA 98036 Last 4 digits of account number
City State ZlP Code
St Vincent ASC€"SlOn On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3700 Washington Ave Line 429 of (Check one): m Part 1: Creditors with Priority Unsecured Ciaims
Numbe' S"ee' Part 2: Creditors with Nonpriority Unsecured
Ciaims
Evansville |N 47750`00' Last 4 digits of account number
__C_ily__ Sta_te ZlF' Code _
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): l:l Part 1: Creditors with Priority Unsecured Ciaims
Numbe' S“ee‘ l:l Part 2: Creditors with Nonpriority Unsecured
Ciaims
_ Last 4 digits of account number
City State ZlP Code
N On which entry in Part1 or Part 2 did you list the original creditor?
ame
Line of (Check one): [:l Part 1: Creditors with Priority Unsecured Ciaims
N tr s
um er heel m Part 2: Creditors with Nonpriority Unsecured
Ciaims
my State Z|P Code Last 4 digits of account number

Officiai Form 106E/F Scheduie E/F: Creditors Who Have Unsecured Ciaims page _1_7 of _1_3_

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 41 Of 75

Debtor 1

m Add the Amounts for Each Type of Unsecured C|aim

James D. Pearce

 

First Name Middie Name Last Name

Case number (i/irrrcwni

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

Officiai Form 106E/F

6a.

6b.

60.

6d.

6e.

6h.

6i.

Domestic support obligations

Taxes and certain other debts you owe the
government

Ciaims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6i. Total. Add lines 6f through 6i.

6a

6b.

60.

6d.

6e.

6f.

69.

6h.

6i.

6i.

 

 

 

 

 

 

Total claim
$ 0.00
$ 1,400.00
$ 0.00
+ $ 0.00
$ 1,400.00
Total claim
,5 0.00
$ 0.00
$ 0.00
+ $ 117,509.48
$v 117,509.48_

 

 

Scheduie E/F: Creditors Who Have Unsecured Ciaims

page 1_8 Of l

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 42 Of 75

Fill in this information to identify your case:

J D.
Debtor ames Pearce

 

First Name Middie Name Last Name

Debtor 2
(Spouse lfflling) Firsl Name Middie Name Last Name

 

United States Bankruptcy Court for the Southern District ol indiana

Case number

rrrtnawnr l:l check if this is an
amended filing

 

 

 

Officiai Form 1066
Scheduie G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as posslb|e. |f two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules. You have nothing else to repoit 0rl this form.
Yes. Fil| in all of the information below even if the contracts or leases are listed on Schedu/e A/B.' Property(Official Form 106AlB).

2. List separately each person or company with whom you have the contract or lease, Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2'1 Alles Brothers Furniture Company Bed & Couch

Name Lessee
131 W. 2nd Streey

Street
Mount Vernon iN 47620

City State ZlP Code

 

 

 

'2.2

 

Name

 

Street

 

City State Z|P Code
2.3

 

Name

 

Street

 

City State Z|P Code
2.4§

 

Name

 

Street

 

t','rl~,i State Z|P Code

 

Name

 

Street

 

City State le'-‘ Code

Officiai Form 106G Scheduie G: Executory Contracts and Unexpired Leases page 1 ofl_

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 43 Of 75

 

Fill in this information to identify your case:

James D. Pearce

 

 

Debtor 1

Firsl Name Middie Name Last Name
Debtor 2
(Spouse. iln|ing) FirstNarne Middie Name LastNarne

United States Bankruptcy Court for the: Southern District of indiana

Case number

rrrrmwnr |:| check if this is an
amended filing

 

Officiai Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Additionai Page, fill it out,
and number the entries in the boxes on the |eft. Attach the Additionai Page to this page. On the top of any Additionai Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)

-No

l:| Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona. California, ldaho, Louisiana, Nevada, New Mexico. Puerto Rico, Texas, Washington, and Wisconsin.)

No. Go to line 3.

l:l Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

l:lNo

l:l Yes. ln which community state or territory did you live? _ . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

Ci|)ir Slnlo ZlP Code

3. |n Co|umn 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F(Official Form 106ElF), or Schedule G(Officia| Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Coiumn 2.

Co/umn 1.'Your codebtor Column 2.'The creditor to whom you owe the debt

Check all schedules that apply:

l:l Schedule D, line

Name

l:l Schedule E/F, line
street l:l Schedule G, line

 

 

city stale z_tP code

 

I:] schedule D, line

 

 

Name

l:l Schedule E/F, line
street l___l Schedule G, line
L`:'rly Slale Z|l" [.'tJ-t'lu

l:l Schedule Dl line _

 

 

Name

ll schedule E/F, line
street |:l Schedule G, line
C|ly State Z|FJ_Cai:le

Officiai Form 106H Schedule H: Your Codebtors page 1 of_1_

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 44 Of 75

Fili in this information to identify your case:

James D. Pearce

First Name Middie Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if t”iling) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: _ Southern District Of indiana

Case number Check if lhlS lSZ
(if known)

 

An amended filing

A supplement showing postpetition chapter 13
income as of the following date:

 

OfficiaiForm106i m
Schedule l: Your income 12/15

Be as complete and accurate as possible. lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing joint|y, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

m Describe Emp|oyment

 

1. Fili in your employment

 

 

 

 

information Debtor 1 Debtor 2 or non-filing spouse
if you have more than onejob,
attach a separate page with
information about additionai Emp|oyment status -Empioyed El Empioyed
employers El Not employed Not employed
include part-time, seasonai, or
self-employed work. -
l d occupation Equipment Operator

Occupation may include student
or homemaker, if it applies. TOSH lnC

Emp|oyer's name

Emp|oyer's address DBA Ot'lSky EXCVating

Number Street Number Street

11721 Boberg Fid

 

Evansvi||e, iN 47712
City State ZiP Code City State ZiP Code

How long employed there? Since 10/5/18

 

mGive Detai|s About Month|y income

Estimate monthly income as of the date you file this form. if you have nothing to report for any iine, write $0 in the space. include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one empioyer, combine the information for ali employers for that person on the lines

beiow. if you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before ali payroll

deductions). if not paid month|y, calculate what the monthly wage would be. 2. $ 4`1 1227 $
3. Estimate and list monthly overtime pay. 3_ + 55 O-OO + $

 

$ 4`112.27 ii

4. Ca|culate gross income. Add line 2 + line 3. 4.

 

 

 

 

 

Officiai Form 106| Schedule |: Your income page 1

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 45 Of 75

James D. Pearce

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (irlno.rni
Fitsi Nstrr.a Mi:tiiir.l N:iinii Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here ............................................................................................ ") 4. $ 4’112'27 $
5. List all payroll deductions:
5a. Tax, Medicare, and Socia| Security deductions 5a. $ 822-45 $
5b. Mandatory contributions for retirement plans 5b. $ 0-00 $
50. Vo|untary contributions for retirement plans 5c. $ 0'00 $
5d. Required repayments of retirement fund loans 5d. $ 0'00 $
5c. insurance 5e. $ 0-00 $
5f. Domestic support obligations 5f. $ D'OO 3
59. Union dues 5g. $_0'[& $
5h. Other deductions. Specify: 5h. +$ + $
$ $
$ $
$ $
s. Add the payroll deductions. Add lines 5a + 5b + 5o + 5d + 5a +5f + 59 + 5h. 6. s 322-45 $
7. Ca|culate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 3'289'82 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receiptsl ordinary and necessary business expenses, and the total $ 0‘(_]0 $ O,()O
monthly net income. Ba. _*-““_‘
eb. interest and dividends sb. $ O-OO s O-OO
80. Famiiy support payments that you, a non-filing spouse. or a dependent
regularly receive
include aiimony, spousal support, child support, maintenance, divorce $ 0.00 $ 0.00
settlement, and property settiement. 80. __
8d. Unemp|oyment compensation 8d. $ 0'00 $___QM_
Be. social security 8a. s O-OO $ 317-00
Bf. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receivel such as food stamps (benefits under the Suppiementai
Nutrition Assistance Program) or housing subsidies
Specify: 8f. $_M $ 0'00
89. Pension or retirement income Sg. $ 0'00 $ 0'00
8h. Other monthly income. Specify: 8h. + $ 0-00 +$ 0-00
e. Add ali other income. Add lines 8a + ab + 8c + ad + se + er +sg + eh. 9. $ 0-00 $ 817-00
10.Ca|culate monthly income. Add line 7 + line 9. 3 289 82 817 00 _ 4 106_82
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. 514 + $ ` "' $ ’
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried paltner, members of your household, your dependents, your roommates, and other
friends or reiatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11_ + $&
12 Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 4 106 82
Write that amount on the Summary of Your Assets and Liabi'/iti'es and Certain Statistica/ /nformation, if it applies 12. 34
Combined

'i3_ Do ou expect an increase or decrease within the year after you file this form?

No.
El Yes. Expiain:

Officiai Form 106| Schedule l: Your income

 

 

 

 

 

monthly income

page 2

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 46 Of 75

Fili in this information to identify your case:

 

James D. Pearce
First Name Middle Name Last Name Check 'f thls 'S:

Debtor 2 UAn amended filing

(Spouse, iiflling) FirslName Middie Name Last Name
A supplement showing postpetition chapter 13
expenses as of the following date:

Debtor 1

 

 

United States Bankruptcy Court for the: Southern District of |ndiana

(State)

Case number MM / DD/ YYYY
(ifknown)

 

 

Officiai Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m Describe Your Household

1. is this a joint case?

-No. Go to line 2.

m Yes. Does Debtor 2 live in a separate househo|d?

ENO

DYes. Debtor 2 must file Officiai Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

 

 

2. Do ou have de endents? l/
y p No Dependent's relationship to Dependent's Does dependent live
DO nOf |iSf Debtor 1 and n Yes. Fili out this information for Deb\°"‘| °" Debtor 2 age With y°u?
Debtor 2. each dependent .......................... |._
Do not state the dependents' [: No
names. Yes
ENo
EYe.-s
[ No
EYGS
ENO
E Ves
E No
E Yes
3. Do your expenses include -No

expenses of people other than
yourself and your dependents? cl Yes

m Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your lncome (Official Form 106|.) Y°“" expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and 550_00
any rent for the ground or iot. 4. $

if not included in line 4:

4a. Real estate taxes 4a. $ 0'00
4b. Property. homeowner's, or renter's insurance 4b- $ Q(_)g_
4c. Home maintenancel repair. and upkeep expenses 4c. $ 50'00
4d. Homeowner‘s association or condominium dues 4d. $ 0-00

Officiai Form 106J Scheduie J: Your Expenses page 1

D

16.

17.

20.

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 47 Of 75

amon James D. Pearce

 

First Name Middie Name Last Name

. Additionai mortgage payments for your residence. such as home equity loans

. Uti|ities:
6a Eiectricity, heat, natural gas
6b. Water, sewer, garbage collection
60. Telephonel cell phone, internetl satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

Chiidcare and children’s education costs
C|othing, iaundry, and dry cleaning
Personai care products and services
Medicai and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments

Entertainment, ciubs, recreation, newspapers, magazines, and books

Charitabie contributions and religious donations

insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Heaith insurance
15c. Vehic|e insurance

15d. Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2
17a Other_ Specify: Additionai Car Payments

 

17d. Other.Specify: F'Jm'tum payment

 

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Yourlncome (Official Form 106|).

Other payments you make to support others who do not live with you.

Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20al Mortgages on other property

20b. Real estate taxes

200. Property. homeowner'sl or renter's insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner‘s association or condominium dues

Officiai Form 106J

Case number (irknown)

Schedule J: Your Expenses

6a.
6b.
Sc.

6d.

10.

11.

12.

13.

15a.

15b.

150.

15d.

16.

17a.
17b.
17c.

17d.

18.

20a.
20b.
200.
20d.

20e.

Your expenses

$__O-OO

$ 290.00
$ 5Q.QL
$__;eodlo_
$____M
$_M
ss Q,QQ

$___200_00_
s 95 go

s ZQQ.Q;L

$_M

$_M
$_O-OO

$ 0.00
$_M
$ 2§§].§]§)
$ O.QQ

$ 0.00

$ Q.OO
$ ti.i!§i
$_M
$ 200.00

$ 0.00

$ 0.00

$ Q.ili!
O-QQ
0.00
iii ___O...O_O_
$___Q._QO_

page 2

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19

Debtor 1 James D. Pearce

 

First Name Middie Name Last Name

21_ other_ Specify: Miscei|aneous expenses

EOD 03/17/19 18250:18

Case number (iri.nnn-ni

 

 

 

21.
Pet Expenses
Miscei|aneous
22. Ca|culate your monthly expenses.
22a.

22a. Add lines 4 through 21.

22b. Copy line 22 (month|y expenses for Debtor 2), if any, from Of&cial Form 106J-2 220. Add line 22a 22b.

and 22b. The result is your monthly expenses

23. Ca|culate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedu/e /.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

220.

23a.

23b.

230.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your moitgage?

n No.

Pg 48 of 75

 

 

+$ 100.00
+S 100.00
+$ 100.00
$ 4,145.00
t
$ 4,145.00
$ 4,106.82
_ $ 4,145.00
3 -38.18

 

 

Yes. Expiain here: Debtor is in the process of obtaining medical insurance and the amount listed is the estimated

amount going iorward.

Officiai Form 106J Schedule J: Your Expenses

page 3

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 49 Of 75

Fili in this information to identify your case:

Debtor1 James D. Pearce

Firsl Name Middie Name Lasi Name

 

Debtor 2
(Spouse. if Hiing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the Southern District of indiana

Case number
(if known)

 

 

El cheek if this is an
amended nling

 

Officiai Form 106Dec
Dec|aration About an individual Debtor’s Scheduies one

 

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Beiow

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

-No

n Yes. Name of person . Attach Bankruptcy Peti'iion Preparer's Noi/'ce, Declaraiion, and
Signature (Official Form 1 19).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

X /s/ James D. Pearce X
Signature of Debtor 1 Signature of Debtor 2
Date 03/15/2019 Date
Nllvl/DD/YYYY MM/DD/YYYY

Officiai Form 106Dec Dec|aration About an individual Debtor’s Schedu|es

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19

Fili iri this information to identify your case:

 

Debtor1 James D. Pearce

First Name

Debtor 2

Middie Name

Last Name

 

(Spouse, if Hling) Firsl Name

Middie Name

Last Name

United States Bankruptcy Court for the: Souihem District of indiana

Case number

 

(if known)

 

Officiai Form 107

EOD 03/17/19 18250:18 PQ 50 Of 75

l:l Check if this is an
amended filing

Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy 4i1s

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Detai|s About Your Marita| Status and Where You Lived Before

1. What is your current marital status?

Married
n Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

ElNo

Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1:

10919 North St

 

'_Number Street

 

Cynthiana

lN 47612

 

City

502 Rai|road Street
Number Street

State ZiP Code

 

Fort Branch
City

lN 47648
State ZiP Code

Dates Debtor 1
lived there

From 06/2015

To 12/2016

From 12/2016
To 06/2017

Debtor 2:

m Same as Debtor 1

Number Street

Dates Debtor 2
lived there

m Same as Debtor 1
From

To

 

 

City

|:l Same as Debtor1

State ZiP Code

m Same as Debtor 1

From

 

Number Street

To

 

 

city

State ZiP Code

3. Within the last 8 yearsl did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states
and territories include Arizonal Ca|ifornial |daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washingtonl and Wisconsin.)

-No

El Yes. Make sure you fill out Scheduie H: Your Codebtors (Official Form 106H).

Officiai Form 107

Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 1

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 51 Oi 75

Debtor 1 James D. Pearce

 

First Name Middie Name

Last Name

w Expiain the Sources of Your income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fili in the total amount of income you received from all jobs and all businesses, including part-time activities
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

n No
Yes. Fili in the details

From January1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January1 to December 31. 2018 )
YYYY

For the calendar year before that:

(January1 to December 31. 2017 )
YYYY

Debtor 1

Sources ot income
Check ali that appiy_

Wages, commissions,
bonuses. tips

m Operating a business

Wages, c<:)mmissionsl
bonuses. tips

l:l Operating a business

Wages. commissions,
bonuses. tips

m Operatinga business

Case number iii/tnown)

Gross income

(before deductions and
excliisionsi

$ 3,31 9.42

$ 37,604.57

$42,2?3,00

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are aiimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. lf you are filing a joint case and you have income that you received together, list it only once under Debtor1.

Debtor 2

Sources of income
Check all that apply.

l:l Wages, commissions,
bonusesl tips

m Operating a business

n Wages, commissions.
bonuses. tips

\:| Operating a business

m Wages. oommissions,
bonuses. tips

m Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

l:l No
Yes. Fili in the details

Déhlol' 1

Sources of income
Describe be|ew.

From January1 of current
year until the date you
filed for bankruptcy:

Cash out 401 k with NY Heart

For last calendar year:
(January 1 to
December 31. 2018 )

For the calendar year
before that:
(January 1 to

Gross income from
each source

(before deductions and
excli.isionsi

term
$
$

DEbfur_ 2

Sources of income
Describe below

Gross income

(before deductions and
exclusions)

Gross income from
each source

(before deductions and
exclusions)

 

 

$ 3,600.00

 

 

December 31. 2017 )

Officiai Form 107

Statement of Financiai Affa|rs for individuals Fi|ing for Bankruptcy

page 2

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 52 Oi 75

Debtor 1 James D' Pearce Case number vitiated

First Name Middie Name Last Name

m List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor1’s or Debtor 2’s debts primarily consumer debts?

El No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
l‘incurred by an individual primarily for a personai, family, or household purpose."

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

l:l No. Go to line 7.

l:l Yes. List below each creditor to whom you paid a total of $6,425* or more iri one or more payments and

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

the total amount you paid that creditor. Do not include payments for domestic support obligations, such as

child support and alimony. Alsol do not include payments to an attorney for this bankruptcy case.

Yes. Debtor1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

El

No. Go to line 7.

Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

Officiai Form 107

creditor. Do not include payments for domestic support obligations such as child support and
alimony. A|so, do not include payments to an attorney for this bankruptcy case,

 

 

 

 

 

 

 

 

 

 

Dates of Total amount paid Amount you still owe
payment
Aiies Brothers Furniture Company 12/2018 $ 600.00 5 1,400.00
Creditor's Name
131 W. 2nd Street 01/2019
Number Street
02/2019
Mount Vernon lN 47620
City State ZiP Code
$ $
Creditor's Name
Number Street
Cily State Z|P Code
$ $

 

 

Creditor's Name

 

Number Sireol

 

City State ZlP Code

Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy

Was this payment for...

m Mortgage

i:| Car

|:| Credit card

m Loan repayment

l:] Supp|iers or vendors
Other Furniture

m Mortgage

m Car

l:l Credit card

m Loan repayment

m Suppliers or vendors

m Other

m Mortgage

l:| Car

m Credit card

|___l Loan repayment

m Suppliers or vendors

m Other

page 3

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 53 Oi 75

Debtor1 James D. Pearce

 

First Name

Last Name

Case number riritim-ni

 

?. Within 1 year before you filed for bankruptcyl did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in controll or owner of 20% or more of their voting securities; and any managing
agent. including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony.

-No

Cl Yes. List all payments to an insider.

Dates of
payment

 

|nsider‘s Name

 

Number Street

 

 

city

State ZlP Code

 

lnsider's Name

 

Number Street

 

 

City

State Z|F' Code

Total amount Amount you still Reason for this payment
paid owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

include payments on debts guaranteed or cosigned by an insider.

-No

n Yes. List ali payments that benefited an insider.

Dates of
payment

 

lnsider's Name

 

Number Street

 

 

City

State ZiP Code

 

lnsider's Name

 

Number Street

 

 

city

Officiai Form 107

State ZiP Code

Total amount Amount you still Reason for this payment

paid owe include creditor’s name

Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 4

Debtor 1

Officiai Form 107

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 54 Oi 75

James D. Pearce

First Name Middie Name

Last Name

m identify Lega| Actions, Repossessions, and Forec|osures

9. Within 1 year before you filed for bankruptcy, were you a party in any |awsuit, court action, or administrative proceeding?

Case number tii'kii:rv\'rii

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions. support or custody modifications

and contract disputes

m No
Yes. Fili in the details

C _| _ Hoosier Accounts Servlces V.
356 me' James Pearce

Case number

65D01-1902-SC-000033

Nature of the case
Small claims- no judgment entered
Hearing on 3/18/19; Date filed:
02/14/2019

Hoosier Acocunts Service V. James Sma" Ciaims

D. Pearce

Case title:

Case number

26D01-1708-SC-001315

Release Filed for Judgment Paid in
Fui| file 3/14/17; Date filed:
10/05/2017

Court or agency

j Posey County Courthouse
vCourt Name

 

 

PO Box 606
Number Street
Mount Vernon lN 47620
City State ZiP Code

Gibson County Courthouse
Court Name

101 North Main Street

-Number Street

Princeton lN
City State

47670-1562
ZiP Code

Status of the case

Pending
n On appeal
n Conc|uded

Pending
n On appeal
n Conc|uded

10. Within 1 year before you filed for bankruptcyl was any of your property repossessed, foreclosed, garnished, attached, seized, or ievied?
Check all that apply and fill in the details below.

No. Go to line 11.
n Yes. Fil| in the information below.

Describe the property

 

Creditor's Name

 

Number Street

Expiain what happened

Date

i:| Property was repossessed.

l:l Property was foreclosed.

m Property was garnished.

 

oily slate

ZiP Code

Describe the property

 

Creditor's Name

 

Number Street

Expiain what happened

 

 

City State

ZiP Code

[ll:ll:ll:l

m Property was attached, seizedl or levied.

Date

Property was repossessed.

Property was foreclosed.

Property was garnished.

Property was attached, seized, or levied.

Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy

Vaiue of the property

Vaiue of the property

page 5

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 55 Oi 75

James D. Pearce
Firsl Name Middie Name Last Name

Debtor 1 Case number ramon-nl

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institutionl set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

No
n Yes. Fili in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor's Name
$
Number Street
ciiy slate ziP code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another officia|?

No
n Yes

 

m List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
m Yes. Fili in the details for each giii.

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
. $
Person to Whom You Gave the Glft
$
Number Street
City State ZiP Code
Person‘s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
$
Person to Whom You Gave the Gift
$

 

Number Street

 

'city slate ziP code

Person's relationship to you

Officiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 6

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 56 Oi 75

James D' Pearce Case number pitman-rn
First Name Middie Name Last Name

 

Debtor 1

 

; 14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

No
El Yes. Fili in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Vaiue
that total more than $600 contributed

 

Chariiy's Name

 

 

Number Street

 

Cily State ZiP Code

m List Certain Losses

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,

or gambling?
n No
-Yes Fiil in the details
Describe the property you lost and how Describe any insurance coverage for the loss Date of your loss Vaiue of property
the loss occurred _ _ lost
include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B.' Property.
5 Ex-wife scrapped lsuzu Fiodeo that was Ciaim Pending: N`o, Not covered by insur`ari`ce: $0.00
§awarded to Debtor in divorce. She did not 6/1/2017 $1~750-00

;give him the funds.
Police report was made

List Certain Payments or Transters

 

' 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you

consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

El No
Yes. Fili in the details.

l Description and value of any property transferred Date payment or Amount of payment

l
i Wiesneth Law Otfices. P.C. transfer was made

Pe'S°" Wh° Was Paid Attorney tee: $1,000.00
Fi|ing fee: $335

 

 

§§m‘§,le,@hs'§e§,°“'e“a'd- S“‘*e 220 credit counseling $25 1/3/18 s 600-00 __
Debtor Education: $15
Credit Fte ort: $33

P-O- BOX 3148 p 11/5/18 d 808.00

Terre Haute lN 47803-0004

City State ZiP Code

emai|: irw@wiesnethlaw.com
Email or website address

 

Person Who Made the Paymeni, il Not You

Officiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 7

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 57 Oi 75

Debtor 1 James D' Pearce Case number irrinditn,
First Name Middie Name LastName

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

C|ly State ZlP Code

 

Emaii or website address

 

Person Who Made the Paymeni, if th You

' 17. Within 1 year before you filed for bankruptcyl did you or anyone else acting on your behalf pay or transfer any property to anyone who
. promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

No
Cl Yes. Fili in the details.

Description and value of any property transferred Date payment or Amount of payment
transfer was made

 

| Person Who Was Paid

 

` Number Street

 

 

City State ZlP Code

16. Within 2 years before you filed for bankruptcy, did you se||, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting cfa security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
No
El Yes. Fili in the details

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

i>erscn Who Received Transfer

 

Number Street

 

 

City State Z|P Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Slreet

 

 

City State Z|P Code

Person's relationship to you

Officiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 8

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 58 Oi 75

Debtor 1 James D' Pearce Case number iiii~nmwii
Firsl Name Middie Name Last Name

 

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trustor similar device of which you
are a beneficiary? (These are often called asset-protection devices.)
No
Ei Yes Fili in the details

Description and value of the property transferred Date transfer
was made

Name of trust

List Certain Financiai Accounts, |nstruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
i closed, sold. moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks. credit unions,
brokerage houses, pension fundsl cooperatives, associations, and other financial institutions.

-No

El Yes. Fili in the details

 

 

 

 

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument ciosed, sold. moved, closing or transfer
or transferred
N me of Fin ri l lin tituti
a a c a s on )(X)O(_ EChecking $
l Number Street Esavmgs
: EMoney market
|:|Brokerage
City State ZiP Code l:|gther
XXXX-_ _ _ ____ [:|Checking __ $
Name of Financiai institution m
Savings
Number Street EM°ney market

EBrokerage
mother

 

 

City State ZiP Code

; 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
No

El Yes. Fili in the details

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
l:] No
Name of Financiai institution Name Yes
Number Street Number Stree{
City State ZiP Code

 

City State ZlP Code

Officiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 9

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 59 Oi 75

Debtor1 James D' Pearce Case numberiii'i.nnnni'
First Name Middie Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
l No
El Yes. Fili in the details

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
l:l No
Name of Storage Facllity Name EYeS
Number Street Number Street

 

City State ZiP Code

 

City State ZiP Code

m identify Property You Ho|d or Control for Someone E|se

 

23. Do you hold or control any property that someone else owns? include any property you borrowed froml are storing for,
or hold in trust for someone.
m No
Yes. Fili in the detai|s.
Where is the property? Describe the property Vaiue

. 2002 Ford F-150
David Pearce

Owner's Name

 

$ 2,000.00
163 S. Church Street _

" L Street

 

Number Street

 

 

Poseyville iN 47633
City State ZiP Code

 

 

City State ZiP Code

Part 10: Give Detai|s About Environmentai information

 

For the purpose of Part 10, the following definitions apply:

= Environmentai law means any federa|, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, Iand, soi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastesl or materia|.

ir Sife means any |ocation, facility, or property as defined under any environmental |aw, whether you now own, operate, or utilize
it or used to own, operate, or utilize it, including disposal sites.

: n Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materiai, poi|utant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

 

 

No
n Yes. Fili in the detai|s.
Governmenta| unit Environmentai lawl if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZiP Code

 

 

City State Z|P Code

Officiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 10

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18

Debtor 1 James D' Pearce Case number iri.ion-ni
First Name Middie Name Last Name

 

25. Have you notified any governmental unit of any release of hazardous material?

No
Ei Yes. Fili in the details

 

 

 

Governmentai unit Environmentai iaw, if you know it
Name of site Gwernmentnl unit
Number Street Number Street

City State ZiP Code

 

C|ly State ZlP Code

Pg 60 of 75

Date of notice

26. Have you been a party in anyjudicia| or administrative proceeding under any environmental iaw? include settlements and orders.

No
n Yes. Fili in the detai|s.
Court or agency Nature of the case
Case title
Court Name

Number Street

Case number ______-________-
Clty State ZiP Code

Status of the
case

m Pending
m On appeal
l:] Conc|uded

 

Part11: Give Detai|s About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
|:| A member of a limited liability company (LLC) or limited liability partnership (LLP)

|:l A partner in a partnership

|:l An officer, director, or managing executive of a corporation

l:| An owner of at least 5% of the voting or equity securities of a corporation

n No. None of the above applies. Go to Part12.
Yes. Check all that apply above and fill in the details below for each business.

 

l Describe the nature of the business Empioyer identification number
Jaks Property Preservation D t. l d S dal See .t b mN
Business Name Home maintenance 0 no lHC U 9 0 Ui'l y i'|lim er 0|' .
1638Church8t E|N!_9__O_-1_2______

 

Number Street

Dates business existed

 

Name of accountant or bookkeeper

Poseyville |N 47633
City State ZiP Code

 

From 06/01/2015

To 06/01/2016

Describe the nature of the business Empioyer identification number

 

Business Name

ElN: -

 

Number Street

Do not include Social Security number or iTiN.

Dates business existed

 

Name of accountant or bookkeeper
From

 

City State ZiP Code

Officiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy

To

page 11

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 61 Of 75

Debtor 1 James D. P€ai'Ce Case number (;riim.mi
Firsl Name Middie Name Last Name

 

nescribe the nature ofthe business Empioyer identification number
y Do not include Social Security number or lTlN.

 

Business Name

E|N: -

 

Number Street Dates business existed

 

Name of accountant or bookkeeper From T°

 

City State Z|P Code

- 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutionsl creditors, or other parties.

No
Ei Yes. Fili in the details beiow.

l Date issued

 

Na'“° MM l DD / YYYY

 

Number Street

 

 

City State Z|P Code

 

 

i l have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the

l answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

x /s/ James D. Pearce x
Signature of Debtor 1 Signature of Debtor 2
' Date 03/15/2019 Date

Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

El No
Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

No
n Yes. Name of person . Attach the Bankruptcy Pet/tion Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

Officiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 12

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18

JamesD.Peame

DeMor1 Casenumberwimmq

FirsiName Middie Name Last Name

Continuation Sheet for Officiai Form 107

9) Lawsuits

Case Title: Ford Motor Credit V. James Pearce

Case Number: 82D05-1807-CC-003704

Court Name: Vanderburgh County Courthouse

Court Address: PO Box 3356, Evansville, IN 47732-3356
Case Status: Concluded

Nature of the case: Civil complaint
Default judgment entered 1/2/19; Date filed: 07/03/2018

Case Title: Med-l Solutions V. James Pearce

Case Number: 82D07-1602-SC-002044

Court Name: Vanderburgh County Courthouse

Court Address: PO Box 3356, Evansville, IN 47732-3356
Case Status: Concluded

Nature of the case: Small claims

Release Filed for Judgment Paid in Full on 3/14/17; Date filed:

Case Title: Frances Saiz Pearce V. James D Pearce
Case Number: 82D01-1706-DN-000825

Court Name: Vanderburgh County Courthouse

Court Address: PO Box 3356, Evansville, IN 47732-3356
Case Status: Concluded

Nature of the case: Dissolution of Marriage
Final Decree granted 4/12/18; Date filed: 06/07/2017

Officiai Form 107 Statement of Financiai Affairs for individuals

02/29/2016

Pg 62 of 75

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 63 Of 75

Fi|l in this information to identify your case:

Debtor 1 James D. Pearce

 

Firsl Name Middie Name _ Lasl Name

Debtor 2
(Spousel ifh|ing) First Name Middie Name Lasl Name

 

United States Bankruptcy Court for the Southern District Of indiana

Case number m Check if this is an
("k"°‘”") amended filing

 

 

 

Officiai Form 108
Statement of intention for individuals Fi|ing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

 

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Creditors Who Have Secured Ciaims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Ciaims Secured by Property(Officia| Form 106D), fill in the
information below.

 

What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Scheduie C?

identify the creditor and the property that is collateral

r?;;[r:!§;orls Onemain Surrender the property. ij No
' ' 1997 F d F150 i:| Retain the property and redeem it. 1 Yes
E;spc;:$;|on of Or ij Retain the property and enter into a

Heaff)'rmation Agreement.

securing debt:
m Retain the property and [expiain]:

 

Credit°r"“"` Onemain Surrender the property. :} No
name:
m Retain the property and redeem it. Yes
Description Of 1996 lsuzu Rodeo
property \:i Retain the property and enter into a
Heaffirmat/'on Agreement.

securing debt:
\:I Retain the property and [expiain]:

 

Officiai Form 108

CredifOF'S i:l Surrender the property. t_] NO
name: .
v l i:l Retain the property and redeem it. t_tYes
E;;::_:);‘On Of i:l Retain the property and enter into a
Heaffirmat/'on Agreement.

securing debt:

Creditor's
name:

Description of
property
securing debt:

i:i Retain the property and [expiain]:

 

i:i Surrender the property.
El Retain the property and redeem it.

ij Retain the property and enter into a
Reaffirmation Agreement.

i:l Retain the property and [expiain]:

 

Statement of intention for individuals Fi|ing Under Chapter 7

l: No
§ Yes

page 1

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 64 Of 75

Debtor James D' Pearce Case number (/Iknown)

 

 

mist Your Unexpired Personai Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Wi|| the lease be assumed?
LeSS°i'S name: Aiies Brothers Furniture Company ENO
7 Yes

Description of leased
Pr°pe“y: Bed & Couch

Lessor's name: \:| NO
:l Yes

Description of leased

property:

Lessor's name: |:l No

Description of leased ':‘ Yes

property:

Lessor's name: |:| No
l:l Yes

Description of leased

property:

Lessor's name: !'_| No
|_! Yes

Description of leased

property:

Lessor's name: [: No
l: Yes

Description of leased

property:

Lessor's name: f No
l: Yes

Description of leased
property:

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired |ease.

 

 

X /s/ James D. Pearce X
Signature of Debtor 1 Signature of Debtor 2
Date 03/15/2019 Date
MM/ DD / vYYY MM/ DD/ YYYY

Officiai Form 108 Statement of intention for individuals Fiiing Under Chapter 7 page 2

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 65 Oi 75

Notice Required by 11 U.S.C. § 342(b) for
individuals Fi|ing for Bankruptcy (Form 2010)

 

 

This notice is for you if:

a You are an individual filing for bankruptcy,
and

m Your debts are primarily consumer debts.
Consumer debts are defined in ll U.S.C.
§ 101(8) as “incurred by an individual
primarily for a personal, family, or
household purpose.”

 

 

 

The types of bankruptcy that are
available to individuals

Individuals who meet the qualifications may file
under one of four different chapters of the
Bankruptcy Code:

lit Chapter7 - Liquidation
lm Chapter 11- Reorganization

vi Chapter 12- Voluntary repayment plan
for family farmers or
fishermen

iii Chapter 13_ Voluntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Chapter 7: Liquidation

$245 filing fee

$75 administrative fee

+ 15 trustee surchar e
$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their
debts and who are willing to allow their non-
exempt property to be used to pay their
creditors The primary purpose of filing under
chapter 7 is to have your debts discharged The
bankruptcy discharge relieves you after
bankruptcy from having to pay many of your
pre-bankruptcy debts. Exceptions exist for
particular debts, and liens on property may still
be enforced after discharge. For example, a
creditor may have the right to foreclose a home
mortgage or repossess an automobile

However, if the court finds that you have
committed certain kinds of improper conduct
described in the Bankruptcy Code, the court
may deny your discharge

You should know that even if you file

chapter 7 and you receive a discharge, some
debts are not discharged under the law.
Therefore, you may still be responsible to pay:

iii most taxes;
vii most student loans;

i-' domestic support and property settlement
obligations;

Notice Required by 11 U.S.C. U.S.C. § 342(b) for individuals Fi|ing for Bankruptcy (Form 2010) page 1

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 66 Oi 75

la most fines, penalties, forfeitures, and
criminal restitution obligations; and

iii certain debts that are not listed in your
bankruptcy papers.

You may also be required to pay debts arising
from:

11 fraud or theft;

iii fraud or defalcation while acting in breach
of fiduciary capacity;

la intentional injuries that you infiicted; and

m death or personal injury caused by
operating a motor vehicle, vessel, or
aircraft while intoxicated from alcohol or
drugs.

If your debts are primarily consumer debts, the
court can dismiss your chapter 7 case if it finds
that you have enough income to repay
creditors a certain amount. You must file
Chapter 7 Statement of Your Current Monthly
lncome (Official Form 122A-l) if you are an
individual filing for bankruptcy under

chapter 7. This form will determine your
current monthly income and compare whether
your income is more than the median income
that applies in your state.

If your income is not above the median for
your state, you will not have to complete the
other chapter 7 form, the Chapter 7 Means
T est Calculation (Official Form 122A-2).

If your income is above the median for your
state, you must file a second form _the
Chapter 7 Means Test CalculatiOn (Official
Form lZZA-Z). The calculations on the form_
sometimes called the Means Tesr_-deduct
from your income living expenses and
payments on certain debts to determine any
amount available to pay unsecured creditors If

your income is more than the median income
for your state of residence and family size,
depending on the results of the Means Test, the
U.S. trustee, bankruptcy administrator, or
creditors can file a motion to dismiss your case
under § 707(b) of the Bankruptcy Code. If a
motion is filed, the court will decide if your
case should be dismissed To avoid dismissai,
you may choose to proceed under another
chapter of the Bankruptcy Code.

If you are an individual filing for chapter 7
bankruptcy, the trustee may sell your property
to pay your debts, Subject to your right to
exempt the property or a portion of the
proceeds from the sale of the property. The
property, and the proceeds from property that
your bankruptcy trustee sells or liquidates that
you are entitled to, is called exempt property.
Exemptions may enable you to keep your
home, a car, clothing, and household items or
to receive some of the proceeds if the property
is sold.

Exemptions are not automatic. To exempt
property, you must list it on Schedule C.' The
Property You Claim as Exempt (Official Form
106C). If you do not list the property, the
trustee may sell it and pay all of the proceeds
to your creditors.

Chapter 11: Reorganization

$1,167 filing fee
+ $550 administrative fee
$1,717 total fee

Chapter ll is often used for reorganizing a
business, but is also available to individualsl
The provisions of chapter ll are too
complicated to summarize briefiy.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for individuals Fi|ing for Bankruptcy (Form 2010) page 2

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 67 Oi 75

Read These important Warnings

 

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Oniy an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. if you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfui|y. The rules are technica|, and a
mistake or inaction may harm you. if you file without an attorney, you are still responsible for knowing
and following all of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case, Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341,1519, and 3571.

 

 

Under chapter 13, you must file with the court
a plan to repay your creditors all or part of the
__ money that you owe them, usually using your

$200 f'|mg, f,ee _ future earnin s. If the court a roves our

g PP y

+ $75 administrative fee l h .H ll t

$275 total fee p an, t e court wl a ow you o repay your

debts, as adjusted by the plan, w1th1n 3 years or

5 years, depending on your income and other
factors.

Chapter 12: Repayment plan for family
farmers or fishermen

Similar to chapter 13, chapter 12 permits
family farmers and fishermen to repay their
debts over a period of time using future
earnings and to discharge some debts that are
not paid.

After you make all the payments under your
plan, many of your debts are discharged The
debts that are not discharged and that you may
still be responsible to pay include:

Chapter 13: Repayment plan for
individuals with regular l most Student lOanS,

income E certain taxes,
debts for fraud or theft,

iri debts for fraud or defalcation while acting
in a fiduciary capacity,

ii domestic support obligations,

E|

$235 filing fee
+ $75 administrative fee

$310 total fee
rn most criminal fines and restitution

Chapter 13 is for individuals Who have regular ObligainIlS,
income and Would like to Pay all 01' Part Of in certain debts that are not listed in your
their debts in installments over a period of time bankruptcy papers,

and to discharge some debts that are not paid
You are eligible for chapter 13 only if your
debts are not more than certain dollar amounts
set forth in ll U.S.C. § 109.

ca certain debts for acts that caused death or
personal injury, and

§ certain long-term secured debts.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for individuals Fi|ing for Bankruptcy (Form 2010) page 3

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 68 Oi 75

 

Warning: File Your Forms on Time

Section 521 (a)(i) of the Bankruptcy Code
requires that you promptly file detailed information
about your creditors, assets, liabilities, income.
expenses and general financial condition. The
court may dismiss your bankruptcy case if you do
not file this information Within the deadlines set by
the Bankruptcy Code, the Bankruptcy Fiules, and
the local rules of the court.

For more information about the documents and
their deadlines, go to:
hlln:rtwww.uscmurts.trovrbl<iormslbanltruntev form

§._hlrnl#grocedure.

 

 

 

Bankruptcy crimes have serious
consequences

a If you knowingly and fraudulently conceal
assets or make a false oath or statement
under penalty of perjury_either orally or
in writing_in connection with a
bankruptcy case, you may be fined,
imprisoned or both.

l Aii information you supply in connection
with a bankruptcy case is subject to
examination by the Attorney General acting
through the Office of the U.S. Trustee, the
Office of the U.S. Attorney, and other
offices and employees of the U.S.
Department of Justice.

Make sure the court has your
mailing address

The bankruptcy court sends notices to the
mailing address you list on Voluntary Petition
for Individuals F iling for Bankruptcy (Official
Form 101). To ensure that you receive
information about your case, Bankruptcy

Rule 4002 requires that you notify the court of
any changes in your address.

A married couple may file a bankruptcy case
together_called a joint case. If you file a joint
case and each Spouse lists the same mailing
address on the bankruptcy petition, the
bankruptcy court generally will mail you and
your spouse one copy of each notice, unless
you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you
could receive from credit
counseling agencies

The law generally requires that you receive a
credit counseling briefing from an approved
credit counseling agency. ll U.S.C. § lO9(h).
If you are filing a joint case, both spouses must
receive the briefing With limited exceptions,
you must receive it within the 180 days before
you file your bankruptcy petition. This briefing
is usually conducted by telephone or on the
Internet.

In addition, after filing a bankruptcy case, you
generally must complete a financial
management instructional course before you
can receive a discharge If you are filing a joint
case, both spouses must complete the course.

You can obtain the list of agencies approved to
provide both the briefing and the instructional
course from:

liiip:{iitistice.govfuslieoihagcpafccdctcc apprnvcd.html.

In Aiabama and North Carolina, go to:
hiip:llwvvvv.uscourts.ooviFedera|Courisr‘Banl<ruoicyl
Bankruptcvi=iesourcaszpprovedCre-dll
Man-

If you do not have access to a computer, the
clerk of the bankruptcy court may be able to
help you obtain the list.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for individuals Fi|ing for Bankruptcy (Form 2010) page 4

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 69 Oi 75

B2030 (Form 2030) (12/15)

In re

United States Bankruptcy Court

Southern District of indiana

 

James D. Pearce

Case No.

Debtor Chapter 7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

Pursuant to ll U .S.C. § 329(a) and Fed. Bankr. P. 20]6(b), I certify that I am the attorney for the
above named debtor(s) and that compensation paid to me within one year before the filing of the
petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of
the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

FLAT FEE
1 ,OO0.00

|:|RETAINER

2.

For legal services, I have agreed to accept .............................. $

Prior to the filing of this statement l have received ........................ $ 1’000'00
Balance Due ...................................................... $ 0'00
For legal services, I have agreed to accept a retainer of .................... $

The undersigned shall bill against the retainer at an hourly rate of ........... $_

[Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court
approved fees and expenses exceeding the amount of the retainer.

The source of the compensation paid to me Was:
Debtor |:| Other (specify)

The source of compensation to be paid to me is:

Debtor |:| Other (specify)

I have not agreed to share the above-disclosed compensation With any other person unless they
are members and associates of my law firm.

ll I have agreed to share the above-disclosed compensation with a other person or persons who

are not members or associates of my law firm. A copy of the Agreement, together With a list of the names

of the people sharing the compensation is attached

5.

In return of the above-disclosed fee, I have agreed to render legal service for all aspects of the
bankruptcy case, including:
a. Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining

whether to file a petition in bankruptcy;
b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be

required;
c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any

adjourned hearings thereof;

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 70 Of 75

32030 (Form 2030) (12/15)

d. [OIhor provisions as nooded]
Negotiations wl|h secured creditors to reduce to market value; exemption planning; preparation and filing of real lirmat|on agreements and
applications as needed; preparation and filing of motions pursuant to 11 USC 522({)(2)(A} tor avoidance ol liens on household goods.

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
Representation of the debtors in any dischargeability actions or any other adversary proceedings

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 71 Of 75

 

CERTIFICATION
I certify that the foregoing is a complete statement of any agreement or arrangement for
payment to me for representation of the debtor(s) in this bankruptcy proceeding.

03/15/2019 /s/ James Wiesneth, Jr., 24048-84

Signature of Attorney
Wiesneth Law Offices. P.C.

Name 0 law irm
PO Box 3148 f f
Terre Hautel |N 47803
jrw@wiesneth|aw.com

Date

 

 

 

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 72 Of 75

United States Bankruptcy Court

Southern District of indiana

James D. Pearce

|n re: Case No.

Chapter 7
Debtor(s)

Verification of Creditor Matrix

The above-named Debtor(s) hereby verify that the attached list of creditors is
true and correct to the best of their knowledge

Dates 03/15/2019 /S/ James D. Pearce

 

 

Signature of Debtor

 

Signature of Joint Debtor

CaSe 19-70292-BHL-7 DOC 1

AT & T l\/|obiiity
Bankruptcy Dept

5020 Ash Grove Road
Springfieid, iL 62711-0000

AZ State Credit Union
2355 W Pinnaole Peak Rd
Phoenix, AZ 85027

Aicoa Bii|ing Center
3429 Regal Dr
Aicoa, TN 37701

Aiies Brothers Furniture Company
131 W. 2nd Streey
iV|ount Vernon, iN 47620

Amco|
PO Box 21625
Coiumbia, SC 29221

Banterra Bank
PO Box 310
Marion, |L 62959

Capitai One
P.O. Box 30285
Sait Lake City, UT 84130-0285

Charter Communication
2603 Hart Street
Vincennesl iN 47591-6212

Chase Bank
PO BOX 78101
Phoenix, AZ 85062-0000

Citibank
PO BOX 6500
Sioux Faiis, SD 57117-0000

Citifinanciai

6400 Las Co|inas Blvd.
l\/iaii Stop CC2-109
irving, TX 75039

Credit One Bank
PO Box 98873
Las Vegas, NV 89193

Filed 03/17/19 EOD 03/17/19 18250:18 PQ 73 Of 75

Deaconess
PO Box 1230
Evansville, iN 47706-0000

Deaconess Biiling Office
1809 North Broadway
Greensburg, iN 47240-8217

Debt Recovery Soiution

Attn: Bankruptcy

5800 Jericho Turnpike Suite 113E
Syosset, NY 11791

Diversified Consultant
Attn: Bankruptcy
PO Box 551268
Jacksonvii|e, FL 32255

EOU|FAX

A'i'l'N: PUBLlC RECORDS DEPT.
PO BOX 740241

Atianta, GA 30374

EXPER|AN

A`i`i'N: PUBLlC RECORDS DEPT.
PO BOX 9701

ALLEN, TX 75013-0000

Emergency Prof of indiana
P.O. Box 740023
Cincinnati, OH 45274-0023

Evansville Radio|ogy PC
350 West Co|umbia Suite 420
Evansville, iN 47710-0000

FiA Card
P.O.Bo)<15019
Wi|mington, DE 19886-5019

FORD iViOTOR CFiEDiT CO.

NAT'L BANKRUPTCY SERV|CE CTR
PO BOX 537901

L|VONiA, i\/ii 48153-0000

Financiai 1
1810 E Lohman Ave
Las Cruces, NM 88001

CaSe 19-70292-BHL-7 DOC 1

Ford i\/iotor Credit

c/o Biatt Hasenmiiler Leibsker & Moore L
8910 Purdue Road, Suite 320
lndianapoiis, |N 46268

Ford Motor Credit
c/o B|itt & Gaines
661 Gienn Avenue
Wheeiing, iL 60090

GE Money Bank

Attn: Bankruptcy NC4-105-03-14
PO BOX 26012

Greensboro, NC 27410-0000

Hoosier Accounts Services

c/o Angela Chapman, Attorney
315 State St

Newburgh, iN 47630

Hoosier Accounts Services
c/o Leshay Newton, Attorney
4448 Surray Way

Evansville, iN 47725

Hoosier Accounts Services

c/o Benjamin Haddox, Attorney
315 State St

Newburgh, iN 47630

Hoosier Accounts Services
315 N Main St
Evansville, iN 47711

Hoosier Accounts Services
c/o Keiiy Ward, Attorney
PO Box 464

Rockport, iN 47635

iFiS
P.O. BOX 7346
Phi|adeiphia, PA 19101-7346

indiana Department of Revenue
100 North Senate Avenue
Room N 203 Bankruptcy
indianapolis, iN 46204

internal Revenue Service
P.O. Box 7346
Phi|adeiphial PA 19101-7346

Filed 03/17/19 EOD 03/17/19 18250:18 PQ 74 Of 75

MCM -Niid|and Credit i\/igmt, |nc.
2365 Northside Drive

Ste 300

San Diego, CA 92108-0000

i\/|ed 1 So|utions
517 US HWy 31 N.
Greenwood, iN 46142-0000

Med-1 So|utions
517 US Hwy 31 N
Greenwood, |N 46142-0000

NCB |\/|anagement Services
PO Box 1099
Langhorne, PA 19047-0000

New Wave Communications
PO Box 988
Sikeslon, MO 63801-0000

OneMain Financiai
601 NW 2nd St
Evansville, iN 47708

Onemain
Po Box 1010
Evansville, iN 47706-0000

Portfoiio Recovery Ass
P.O. Box 4021
Nortolk, VA 23541-0000

Pro Rehab
PO Box 5629
Evansville, iN 47716

Progressive Leasing
4650 Dixie Bee Rd
Terre Haute, iN 47805-0000

R1 Medicai Financiai So|utions
PO Box 42008
Phoenix, AZ 85080

RMP
18090 N Broadway
Greensburg, iN 47240-0000

Case 19-70292-BHL-7 DOC 1 Filed 03/17/19 EOD 03/17/19 18250:18 PQ 75 Of 75

RPM Zoca loans
20816 44th Ave W Flosebud Lending LZO
Lynnwood, WA 98036 PO Box 1147

Mission, SD 57555

Southern indiana imaging
PO Box 138
Evansville, iN 47701

Spectrum
PO Box 460849
San Antoniol TX 78246

St Vincent Ascension
3700 Washington Ave
Evansville, iN 47750-0000

St Vincent Evansville
PO Box 50871
Kalamazoo, iVii 49005

TRANS UN|ON CORPORAT|ON
ATTN: PUBLlC RECORDS DEPT
PO BOX 2000

Chester. PA 19022

Texas Car Titie & Payday Loan
1703 US-84
Gatesviiie, TX 76528

TransUnion Consumer So|utions
P.O. Box 2000
Crum Lynne, PA 19022-2002

Tristate Orthopedics inc
225 Crossiake Drive
Evansville, iN 47715-0000

Tristate Orthopedics inc
PO Box 639523
Cincinnati, OH 45263

World Acceptance Corp
108 Frederick St
Greenvii|e, SC 29607

World Finance Corp
Attn: Bankruptcy

PO Box 6429
Greenvii|e, SC 29606

